Exhibit 10.2

 

Execution Version

 

ASSET PURCHASE AGREEMENT

 

by and between

 

Farids & Co. LLC

 

as Purchaser

 

and

 

PROVIDE COMMERCE LLC,

 

as Seller

 

Dated as of June 23, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

I.

DEFINITIONS

1

 

 

 

 

1.1

Certain Definitions

1

 

1.2

Terms Defined Elsewhere in this Agreement

7

 

1.3

Other Definitional and Interpretive Matters

9

 

 

 

 

II.

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

10

 

 

 

 

2.1

Purchase and Sale of Assets

10

 

2.2

Excluded Assets

11

 

2.3

Assumption of Liabilities

12

 

2.4

Excluded Liabilities

13

 

2.5

Assumption/Rejection of Certain Contracts

13

 

2.6

Non-Assignment of Assets

14

 

2.7

Further Conveyances and Assumptions

15

 

 

 

 

III.

CONSIDERATION

15

 

 

 

 

3.1

Consideration

15

 

3.2

Purchase Price Deposit

15

 

3.3

Payment of Purchase Price

16

 

 

 

 

IV.

CLOSING AND TERMINATION

16

 

 

 

 

4.1

Closing Date

16

 

4.2

Deliveries by Seller

16

 

4.3

Deliveries by Purchaser

17

 

4.4

Termination of Agreement

17

 

4.5

Procedure Upon Termination

18

 

4.6

Effect of Termination

19

 

 

 

 

V.

REPRESENTATIONS AND WARRANTIES OF SELLER

19

 

 

 

 

5.1

Organization and Good Standing

20

 

5.2

Authorization of Agreement

20

 

5.3

Governmental Consents

20

 

5.4

Title to Purchased Assets

20

 

5.5

Validity of Purchased Contracts

21

 

5.6

Litigation

21

 

5.7

Compliance with Laws

21

 

5.8

Employee Compensation and Benefit Plans; ERISA

21

 

5.9

Labor Matters

22

 

5.10

Intellectual Property

22

 

5.11

Financial Advisors

25

 

5.12

Taxes

25

 

5.13

Real Property

26

 

5.14

Environmental Matters

26

 

5.15

Inventory

27

 

5.16

Sufficiency of Assets

27

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

5.17

No Other Representations or Warranties; Schedules

27

 

 

 

 

VI.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

27

 

 

 

 

6.1

Organization and Good Standing

27

 

6.2

Authorization of Agreement

28

 

6.3

Consents and Approvals; No Violations

28

 

6.4

Financial Capability

28

 

6.5

Condition of the Purchased Assets

28

 

6.6

Exclusivity of Representations and Warranties

29

 

 

 

 

VII.

 

BANKRUPTCY COURT MATTERS

29

 

 

 

 

 

7.1

Submission for Bankruptcy Court Approval

29

 

7.2

Bankruptcy Process

30

 

7.3

Additional Bankruptcy Matters

31

 

 

 

 

VIII.

COVENANTS

32

 

 

 

 

8.1

Access to Information

32

 

8.2

Actions Pending the Closing

32

 

8.3

Consents

32

 

8.4

Reasonable Best Efforts; Consents to Assignment

33

 

8.5

Publicity

33

 

8.6

Confidentiality

34

 

8.7

Access Agreements

34

 

8.8

Employee Matters

34

 

8.9

No Successor Liability

36

 

8.10

Software System

36

 

8.11

Transition Services

36

 

8.12

Continued Support

37

 

8.13

Bulk Transfer Laws

37

 

8.14

Seller Names

37

 

 

 

 

IX.

CONDITIONS TO CLOSING

37

 

 

 

 

9.1

Conditions Precedent to Obligations of Purchaser

37

 

9.2

Conditions Precedent to Obligations of Seller

38

 

9.3

Conditions Precedent to Obligations of Purchaser and Seller

38

 

9.4

Frustration of Closing Conditions

38

 

 

 

 

X.

TAXES

38

 

 

 

 

10.1

Transfer Taxes

38

 

10.2

Purchase Price Allocation

39

 

10.3

Cooperation and Audits

39

 

 

 

 

XI.

GENERAL GOVERNING PROVISIONS

40

 

 

 

 

11.1

No Survival of Representations and Warranties

40

 

11.2

Expenses

40

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

11.3

Injunctive Relief

40

 

11.4

Submission to Jurisdiction; Consent to Service of Process

40

 

11.5

Waiver of Right to Trial by Jury

41

 

11.6

Entire Agreement; Amendments and Waivers

41

 

11.7

Governing Law

41

 

11.8

Notices

41

 

11.9

Severability

42

 

11.10

Assignment

43

 

11.11

Non-Recourse

43

 

11.12

Counterparts

43

 

Exhibits

 

 

Exhibit A

 

Mutual PQUAD Covenant Agreement

Exhibit B

 

Form of Escrow Agreement

 

 

 

Schedules

 

 

Schedule 1.1(a)

 

Business Employees

Schedule 1.1(b)

 

Seller’s Knowledge

Schedule 1.1(c)

 

Leased Real Property

Schedule 2.1(b)(iii)(b)

 

Manufacturing Equipment

Schedule 2.1(b)(vi)

 

Purchased Intellectual Property

Schedule 2.2(i)

 

Excluded Assets

Schedule 2.5(a)

 

Contracts

Schedule 2.5(b)

 

Purchased Contracts

Schedule 2.5(e)

 

Contract Assignment Notice Parties

Schedule 5.3

 

Governmental Consents

Schedule 5.4

 

Title to Purchased Assets

Schedule 5.5

 

Contract Consents

Schedule 5.9(d)

 

Reductions in Force

Schedule 5.10

 

Intellectual Property

Schedule 5.10(a)

 

Intellectual Property Matters

Schedule 5.10(b)

 

Infringement by Others

Schedule 5.10(g)(i)

 

Trademarks

Schedule 5.10(g)(ii)

 

Trademark Validity

Schedule 5.10(g)(iii)

 

Trademark Opposition

Schedule 5.10(h)(i)

 

Copyrights

Schedule 5.10(i)(i)

 

Domain Names

Schedule 5.10(j)(i)

 

Patents

Schedule 5.10(j)(ii)

 

Patent Maintenance Fees

Schedule 5.12(c)

 

Taxes

Schedule 5.13

 

Real Property

 

iii

--------------------------------------------------------------------------------



 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 23, 2019 (the
“Effective Date”), is by and between Farids & Co. LLC, a Delaware limited
liability company, or its designated Affiliate(s) (“Purchaser”), and Provide
Commerce LLC, a Delaware limited liability company (the “Seller”).  Certain
capitalized terms used in this Agreement that are not otherwise defined are
defined in Article I.

 

A.                                    On June 3, 2019 (the Petition Date”)
Seller filed a voluntary petition for relief under Chapter 11 of Title 11 (the
“Bankruptcy Case”) of the United States Code, 11 U.S.C. §§ 101, et seq. (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”).

 

B.                                    Seller operates an online retail gourmet
foods and food gifting business on its www.berries.com and www.sharisgourmet.com
websites under the “Shari’s Berries”, “Shari’s Gourmet” and other brands related
to gourmet foods, featuring dipped strawberries, chocolates and other food
gifting items, delivered direct to consumers throughout the United States (the
“Business”).

 

C.                                    Seller desires to sell to Purchaser the
Purchased Assets and assign to Purchaser the Assumed Liabilities and Purchaser
desires to purchase from Seller the Purchased Assets and assume the Assumed
Liabilities, in each case, upon the terms and conditions set forth in this
Agreement.

 

D.                                    On the terms and subject to the conditions
set forth herein, following the filing of the Bankruptcy Cases, Seller intends
to request that the Bankruptcy Court authorize and approve the transactions
contemplated by this Agreement pursuant to Sections 105, 363 and 365 of the
Bankruptcy Code.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree:

 

I.                                        DEFINITIONS

 

1.1                               Certain Definitions.  For purposes of this
Agreement, each of the following terms, when used herein with initial capital
letters, has the meaning specified in this Section 1.1 or in the other Sections
of this Agreement identified in Section 1.2:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, and the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.

 

“Alternative Transaction” shall mean any transaction (or series of transactions)
that results from a bid submitted in connection with the procedures established
under the Bidding

 

--------------------------------------------------------------------------------



 

Procedures Order and involves the direct or indirect sale, transfer or other
disposition of all, or a material portion of, the Purchased Assets to any Person
other than Purchaser or its Affiliates, or any other going-concern transaction
(including a plan under chapter 11 of the Bankruptcy Code) that is pursued prior
to the Termination Date and the consummation of which would be substantially
inconsistent with the Transactions.

 

“Approval Order” means an order entered by the Bankruptcy Court, pursuant to
Sections 363 and 365 of the Bankruptcy Code, authorizing and approving, among
other things, (a) the sale of the Purchased Assets (b) the assumption of the
Assumed Liabilities by Purchaser and (c) the assumption and assignment of the
Purchased Contracts, in accordance with the terms and conditions of this
Agreement, which will be in a form and substance reasonably acceptable to the
Parties.

 

“Benefit Plan” means each (a) employment, consulting, compensation,
profit-sharing, thrift, savings, bonus, incentive, change in control, severance,
retention, retirement, pension benefit or deferred compensation plan, program,
policy, practice, contract, agreement or arrangement, and (b) fringe benefit,
health, dental, vision, life, cafeteria, accident, hospitalization, insurance,
disability, transportation, vacation, sabbatical, accidental death and
dismemberment, workers’ compensation or supplemental unemployment benefit plan,
program practice, contract, agreement or arrangement, or other employee benefits
or remuneration of any kind, whether written or unwritten or otherwise, funded
or unfunded, including without limitation any “employee benefit plan” within the
meaning of Section 3(3) of ERISA (and any trust, escrow, funding, insurance or
other agreement related to any of the foregoing), whether or not such plan or
arrangement is subject to ERISA.

 

“Bidding Procedures Order” means an order of the Bankruptcy Court (including any
attachment thereto) approving, among other things, the (a) bidding procedures
for conducting a sale and auction of the Purchased Assets and (b) procedures
relating to the assumption and assignment of executory Contracts and unexpired
leases, which will be in a form and substance reasonably acceptable to the
Parties.

 

“Break-Up Fee” means an amount in cash equal to $137,500.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks in Chicago, Illinois are authorized or required by Law to
close.

 

“Business Employee” means each employee of Seller whose duties primarily relate
to the operation of the Business and who is listed on Schedule 1.1(a).

 

“Code” means the Internal Revenue Code of 1986.

 

“Company SEC Documents” means all forms, reports, schedules, statements and
other documents filed with or furnished to the SEC by FTD, Inc., a Delaware
corporation, that are required to be filed or furnished by it under the
Securities Act of 1933 or the Securities Exchange Act of 1934.

 

2

--------------------------------------------------------------------------------



 

“Contract” means any contract, agreement, commitment, promise or undertaking
(including any indenture, note, bond or other evidence of indebtedness, lease,
instrument, license, lease, purchase order or other legally binding agreement)
whether written or oral.

 

“Cure Costs” means all monetary amounts payable under Sections 365(b)(1)(A) and
(B) of the Bankruptcy Code in connection with the assumption and/or assignment
of any Purchased Contract, as agreed upon by the Parties or determined by the
Bankruptcy Court pursuant to the procedures in the Bidding Procedures Order.

 

“Environmental Law” means any federal, state, local or foreign Law, statute,
code, ordinance, rule or regulation relating to the protection of the
environment or natural resources.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Escrow Account” means the escrow account maintained by the Escrow Agent for the
purpose of holding the Deposit Amount pursuant to the Escrow Agreement.

 

“Escrow Agent” means U.S. Bank.

 

“Escrow Agreement” means the form of Escrow Agreement, attached hereto, by and
between Purchaser, Seller and the Escrow Agent.

 

“Expense Reimbursement Amount” means an amount, not to exceed $125,000, equal to
Purchaser’s reasonable and documented out-of-pocket costs and expenses
(including fees and expenses of counsel) incurred by Purchaser in connection
with this Agreement and the Transactions.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, or any agency, authority, department,
commission, board, bureau, official or instrumentality of such body, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), whether
foreign, federal, state, or local, or any agency, instrumentality or authority
thereof, or any court or arbitrator thereof (public or private) of competent
jurisdiction.

 

“Intellectual Property” means any and all worldwide rights in and to all
intellectual property rights or assets (whether arising under statutory or
common law), which include all of the following items: (i) inventions,
discoveries, processes, designs, tools, molds, techniques, developments and
related improvements whether or not patentable; (ii) patents, patent
applications, industrial design registrations and applications therefor,
divisions, divisionals, continuations, continuations-in-part, reissues,
substitutes, renewals, registrations, confirmations, re-examinations, extensions
and any provisional applications, and any foreign or international equivalent of
any of the foregoing; (iii) Trademarks; (iv) databases; (v) technical scientific
and other know-how and information (including promotional material), trade
secrets, confidential information, methods, processes, practices, formulas,
designs, design rights, patterns, assembly

 

3

--------------------------------------------------------------------------------



 

procedures, and specifications; (vi) rights associated with works of authorship
including copyrights, moral rights, design rights, rights in databases,
copyright applications, copyright registrations, rights existing under any
copyright laws and rights to prepare derivative works; (vii) Software in any
form, including internet websites, web content and links, source code, object
code and mobile applications, (xiii) rights of publicity and personality,
(ix) all goodwill related to the foregoing; and (x) the right to sue for
infringement and other remedies against infringement of any of the foregoing.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of Seller” or “Seller’s Knowledge” means the knowledge, after
reasonable inquiry, of those Persons identified on Schedule 1.1(b).

 

“Law” means any federal, state, local, municipal, international, multinational,
foreign or other law, statute, constitution, code, ordinance, rule, regulation,
Order, stipulation, resolution, edict, decree, award or common law requirement.

 

“Leased Real Property” means the real property in the United States leased,
subleased, or licensed by, or for which a right to use or occupy has been
granted to, Seller set forth on Schedule 1.1(c).

 

“Legacy Business Owner” means the Person, or Persons, that purchase all, or
substantially all, of the assets of FTD, Inc. related to (a) the operation of a
network of members consisting of florist retail and other retail locations for
the purpose of sending and receiving floral orders, (b) providing goods and
services to such members, and (c) gathering orders through FTD.com business and
the ProFlowers business (the “Legacy Business”).

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private), Order, inquiry, investigation or claims
or any proceedings by or before a Governmental Body.

 

“Liability” means any debt, loss, liability, claim (including “claim” as defined
in the Bankruptcy Code), commitment, undertaking, damage, expense, fine,
penalty, cost, royalty, deficiency or obligation (including those arising out of
any action, such as any settlement or compromise thereof or judgment or award
therein), of any nature, whether known or unknown, disclosed or undisclosed,
express or implied, primary or secondary, direct or indirect, matured or
unmatured, fixed, absolute, contingent, accrued or unaccrued, liquidated or
unliquidated, and whether due or to become due, and whether in contract, tort or
otherwise.

 

“Lien” as applied to any Person means any lien, encumbrance, pledge, mortgage,
deed of trust, security interest, claim, lease, sublease, charge, option, right
of first offer or first refusal, right of use or possession, restriction
(including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership, easement, servitude,
hypothecation, license, preference, priority, right of recovery, Order,
restrictive covenant, encroachment or encumbrance or any other similar
encumbrance or restriction of any kind or nature (including (i) any conditional
sale or other title retention agreement and any lease having substantially the
same effect as any of the foregoing, (ii) any assignment or deposit arrangement
in the nature of a security device, and (iii) any leasehold interest, license,
or other right, in favor of a third party or

 

4

--------------------------------------------------------------------------------



 

a Seller, to use any portion of the Purchased Assets), whether secured or
unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled,
noticed or unnoticed, recorded or unrecorded, contingent or non-contingent,
material or non-material, known or unknown in respect of an asset of such
Person, whether imposed by Law, Contract or otherwise.

 

“Mutual PQUAD Covenant Agreement” means that agreement attached as Exhibit A.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment,
determination or arbitration award of, or entered, issued, made or rendered by,
a Governmental Body.

 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business consistent with past practice, taking into
account the filing of the Bankruptcy Cases.

 

“Party” or “Parties” means Purchaser and Seller, as the case may be.

 

“Permitted Exceptions” means any Lien that the Purchased Assets may not be sold
free and clear of under Section 363(f) of the Bankruptcy Code.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

 

“Personal Creations Business Owner” means the Person, or Persons, that purchase
all, or substantially all, of the assets of Provide Commerce LLC and its
subsidiaries and Affiliates related to the manufacture and sale of personalized
gifts through the www.personalcreations.com website, the www.gifts.com website
and other online retail channels (the “Personal Creations Business”).

 

“Purchased Contracts” shall have the meaning set forth in Section 2.5.

 

“Purchaser Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of Purchaser hereunder) which has had or
would reasonably be expected to have, individually or when considered together
with any other event, change, effect, condition, state of facts or occurrence, a
material and adverse effect on the ability of Purchaser to consummate the
Transactions or perform its material obligations under this Agreement.

 

“Reimbursement Costs” means the cost incurred by Seller to pack, move, ship and
store the manufacturing equipment set forth on Schedule 2.1(b)(iii)(b) from
Seller’s facilities to a storage facility, which Seller currently estimates to
be $110,000.

 

“Representative” means, with respect to any Person, any and all of its
directors, officers, partners, managers, employees, consultants, financial
advisors, counsel, accountants and other agents.

 

5

--------------------------------------------------------------------------------



 

“Schedules” means the Schedules attached hereto, dated as of the date hereof,
delivered by Seller to Purchaser in connection with this Agreement.

 

“Seller Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of Seller hereunder) which has had or would
reasonably be expected to have, individually or when considered together with
any other events, changes, effects, conditions, states of facts or occurrences,
(a) a material adverse effect on or a material adverse change in or to the
Purchased Assets, Assumed Liabilities, or the condition (financial or otherwise)
or results of operations of the Business, considered as a whole, (b) a material
adverse effect on the ability of Seller to consummate the Transactions or
perform its obligations under this Agreement or (c) the effect of preventing or
materially delaying the consummation of the Transactions, other than, in the
case of clause (a), will any of the following, alone or in combination, be
deemed to constitute, nor will any of the following (including the effect of any
of the following) be taken into account in determining whether there has been or
will be, a “Seller Material Adverse Effect”:  (i) any change in the United
States or foreign economies or financial markets in general; (ii) any change in
the economic business, financial or regulatory environment generally affecting
the industries in which the Business operates; (iii) any change arising in
connection with earthquakes, hurricanes, tornadoes, fires, acts of God,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions; (iv) any change in applicable Laws or
accounting rules; (v) any actions taken by Purchaser or any of its Affiliates
(other than those expressly permitted to be taken hereunder or undertaken with
the written consent of Seller); (vi) any effect resulting from the public
announcement of this Agreement or the Bankruptcy Cases; or (vii) any effect
resulting from (1) the commencement or filing of the Bankruptcy Cases, (2) any
concurrent ancillary filing by an Affiliate of Seller that is not a party to
this Agreement under a similar foreign insolvency regime; or (3) Seller’s
inability to pay certain prepetition obligation as a result of the commencement
of the Bankruptcy Cases; provided, however, that with respect to clauses (i),
(ii), (iii) and (iv), such effects will only be excluded from consideration to
the extent it does not disproportionately and materially adversely affect the
Business as compared to similarly situated businesses operating in the same
industry and geographic areas in which Seller operates.

 

“Seller Names” means (a) any trademark, brand name, slogan, logo, internet
domain name, corporate name, or other identifier of source or goodwill that
includes the words “Florists’ Transworld Delivery”, “Provide” or the name or
acronym “FTD” and (b) any and all other derivatives or variations thereof.

 

“Software” means all computer software and code, including assemblers, applets,
compilers, source code, object code, development tools, design tools, user
interfaces, databases and data, in any form or format, however fixed, including
any related documentation.

 

“Software System” means the software platform owned by Seller and used in the
Business as of the date of the Agreement to provide ecommerce functionality to
consumers, wholesale management to businesses collecting orders for fulfillment,
and back-office administrative and customer support, including those
applications and services providing content, product
personalization/customization, checkout, order management,

 

6

--------------------------------------------------------------------------------



 

promotions/discounts management, product management, supplier and carrier
management, inventory and SKU management, tax management, gift certificate
management, and customer service call handling.

 

“Subsidiary” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

 

“Tax Authority” means any government, agency, or instrumentality thereof,
charged with the administration of any Law or regulation relating to Taxes.

 

“Taxes” means (a) all federal, state, local, provincial, municipal, foreign or
other taxes, charges or other assessments, including, without limitation, all
income, alternative, minimum, add-on minimum, accumulated earnings, personal
holding company, net worth, intangibles, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, intangibles, goods and
services, customs duties, conveyance, mortgage, registration, documentary,
recording, premium, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, unemployment insurance, severance,
environmental (including taxes under Section 59A of the Code), disability,
workers’ compensation, health care natural resources, excise, severance, stamp,
occupancy, rent, real property, personal property, estimated or other similar
taxes, duties, levies or other governmental charges or assessments or
deficiencies thereof, (b) any item described in clause (a) for which a taxpayer
is liable as a transferee or successor, by reason of the regulations under
Section 1502 of the Code (or similar provisions of state, local, foreign or
other law), or by contract, indemnity or otherwise, and (c) all interest,
penalties, fines, additions to tax or additional amounts imposed by any Tax
Authority in connection with any item described in clauses (a) or (b).

 

“Tax Returns” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Trademarks” means all trademarks, service marks, trade dress, logos,
distinguishing guises and indicia, trade names, corporate names, business names,
domain names and social media accounts, and all associated goodwill, whether or
not registered, including all common law rights, and registrations, applications
for registration and renewals thereof, including all marks registered in the
United States Patent and Trademark Office, the trademark offices of the states
and territories of the United States of America, and the trademark offices of
other nations throughout the world, all rights therein provided by multinational
treaties, conventions or applicable Law, and all social media addresses and
accounts.

 

“Transactions” means the transactions contemplated by this Agreement.

 

“Transferred Exception” means title of a lessor under a capital or operating
lease if such lease is a Purchased Contract.

 

1.2                               Terms Defined Elsewhere in this Agreement. 
For purposes of this Agreement, the following terms have meanings set forth in
the sections indicated:

 

7

--------------------------------------------------------------------------------



 

Term

 

Section

Agreement

 

Preamble

Allocation Notice of Objection

 

10.2(a)

Assignment and Assumption Agreements

 

4.2(b)

Assumed Cure Costs

 

2.6

Assumed Liabilities

 

2.3

Auction

 

7.2(a)

Bankruptcy Case

 

Recitals

Bankruptcy Code

 

Recitals

Bankruptcy Court

 

Recitals

Business

 

Recitals

Cash Amount

 

3.1

Closing

 

4.1

Closing Date

 

4.1

Company

 

Preamble

Company Permits

 

5.7

Company Plan

 

5.8(a)

Confidentiality Agreement

 

8.6

Deposit Amount

 

3.2

Effective Date

 

Preamble

Excess Severance Amount

 

8.8(b)

Excluded Assets

 

2.2

Excluded Liabilities

 

2.4

Final Allocation Statement

 

10.2(a)

Inventory

 

2.1(b)(ii)

Master List

 

2.1(b)(ix)

Necessary Consent

 

2.6(a)

Non-Transferred Employees

 

8.8(b)

Proposed Allocation Statement

 

10.2(a)

Purchase Price

 

3.1

Purchased Assets

 

2.1(b)

Purchased Contracts

 

2.1(b)(iv)

Purchased Intellectual Property

 

2.1(b)(vi)

Purchaser

 

Preamble

Real Property

 

2.1(b)(i)

Seller

 

Preamble

Severance Cap

 

8.8(b)

Tangible Personal Property

 

2.1(b)(iii)

Termination Date

 

4.4(a)

Transfer Taxes

 

10.1

Transferred Books and Records

 

2.1(b)(x)

Transferred Employees

 

8.8(a)

WARN Act

 

5.9(c)

 

8

--------------------------------------------------------------------------------



 

1.3                               Other Definitional and Interpretive Matters.

 

(a)                                 Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation will apply:

 

(i)                                     Calculation of Time Period.  When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period will be excluded.  If the last day for
the giving of any notice or the performance of any act required or permitted
under this Agreement is a day that is not a Business Day, then the time for the
giving of such notice or the performance of such action will be extended to the
next succeeding Business Day.

 

(ii)                                  Contracts.  Reference to any Contract
means such Contract as amended or modified and in effect from time to time in
accordance with its terms.

 

(iii)                               Dollars.  Any reference in this Agreement to
Dollars or $ will mean U.S. dollars.

 

(iv)                              Exhibits/Schedules.  All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any capitalized
terms used in any Schedule or Exhibit but not otherwise defined therein will be
defined as set forth in this Agreement.

 

(v)                                 GAAP.  Terms used herein which are defined
in GAAP are, unless specifically defined herein, used herein as defined in GAAP.

 

(vi)                              Gender and Number.  Any reference in this
Agreement to gender will include all genders, and words imparting the singular
number only will include the plural and vice versa.

 

(vii)                           Headings.  The division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and will not affect or be utilized in construing
or interpreting this Agreement.  All references in this Agreement to any
Article, Section, Recital, Exhibit or Schedule are to the corresponding Article,
Section, Recital, Exhibit or Schedule of or to this Agreement unless otherwise
specified.

 

(viii)                        Herein.  The words such as “herein,”
“hereinafter,” “hereof” and “hereunder” refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires.

 

(ix)                              Including.  The word “including” or any
variation thereof means “including, without limitation” and will not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it.

 

(x)                                 Law.  Reference to any Law means such Law as
amended, modified, codified, replaced or re-enacted, in whole or in part, and in
effect from time to

 

9

--------------------------------------------------------------------------------



 

time, including any successor legislation thereto and any rules and regulations
promulgated thereunder, and references to any section or other provision of a
Law means that section or provision of such Law in effect from time to time and
constituting the substantive amendment, modification, codification, replacement
or re-enactment of such section or other provision.

 

(b)                                 The Parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
jointly drafted by the Parties and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement.

 

II.                                                           PURCHASE AND SALE
OF ASSETS; ASSUMPTION OF LIABILITIES

 

2.1                               Purchase and Sale of Assets.

 

(a)                                 On the terms and subject to the conditions
set forth in this Agreement, at the Closing, Purchaser or one or more of its
designees will purchase, acquire and accept from Seller, and Seller will sell,
transfer, convey and deliver to Purchaser or one or more of its designees, all
of Seller’s right, title and interest in, to and under the Purchased Assets,
free and clear of all Liens (other than Liens created by Purchaser, Permitted
Exceptions and Transferred Exceptions) and Excluded Liabilities.

 

(b)                                 The term “Purchased Assets” means all of the
following properties, assets, and rights of Seller existing as of the Closing
and not including any Excluded Assets:

 

(i)                                     all right, title and interest in and to
the Leased Real Property (the “Real Property”);

 

(ii)                                  all inventory that, as of the close of
business on the Closing Date, is used or held for use primarily in the Business
(the “Inventory”);

 

(iii)                               (A) the fixtures, furniture, furnishings,
leasehold improvements and other tangible personal property owned by Seller or
leased by Seller, subject to the terms of the relevant lease, and used or held
for use primarily in the Business, and (B) the manufacturing equipment set forth
on Schedule 2.1(b)(iii)(b) (collectively, the “Tangible Personal Property”);

 

(iv)                              all right, title and interest of Seller now or
hereafter existing, in, to and under the Purchased Contracts;

 

(v)                                 all warranties, guarantees and similar
rights related to the Purchased Assets, including warranties and guarantees made
by suppliers, manufacturers and contractors under the Purchased Assets, and
claims against suppliers and other third parties in connection with the
Purchased Contracts;

 

(vi)                              the Intellectual Property owned by Seller
relating primarily to the Business, including the Intellectual Property set
forth on Schedule 2.1(b)(vi) (the

 

10

--------------------------------------------------------------------------------



 

“Purchased Intellectual Property”); provided, however, that the Purchased
Intellectual Property shall not include the Software System or the Intellectual
Property in the Software System;

 

(vii)                           all right, title, and interest in and to an
undivided one-third interest in the Software System;

 

(viii)                        all accounts receivable (whether billed or
unbilled) of Seller arising primarily from the Business;

 

(ix)                              all goodwill related to the Purchased Assets;

 

(x)                                 a non-exclusive excerpt of the master
customer mailing list of FTD, Inc. (the “Master List”), reflecting customers on
the Master List that have placed orders for products marketed by the Business,
including physical addresses, e-mail addresses, and phone numbers, in each case,
to the extent (A) transferrable to Purchaser under applicable Law and
(B) available;

 

(xi)                              the customer service re-hire database;

 

(xii)                           all rights, title and interests of Seller in and
to computers, computer hardware, workstations and printers, solely to the extent
the foregoing are used primarily in the Business by the Transferred Employees;

 

(xiii)                        all books, records, files, invoices, inventory
records, product specifications, cost and pricing information, business plans
and quality control records and manuals, in each case primarily relating to the
Business, including all data and other information stored in any format or
media, including on hard drives, hard copy or other media primarily relating to
the Business, in each case to the extent permitted by applicable Laws (the
“Transferred Books and Records”); and

 

(xiv)                       all rights, claims, causes of action and credits
owned by Seller to the extent relating to any Purchased Asset or Assumed
Liability, including any such item arising under any guarantee, warranty,
indemnity, right of recovery, right of setoff or similar right in favor of
Seller in respect of any Purchased Asset or Assumed Liability.

 

2.2                               Excluded Assets.  Nothing herein contained
will be deemed to constitute an agreement to sell, transfer, assign or convey
the Excluded Assets to Purchaser, and Seller will retain all right, title and
interest to, in and under the Excluded Assets.  The term “Excluded Assets” means
all assets, properties and rights of Seller other than the Purchased Assets
specifically defined in Section 2.1(b), including, for the avoidance of doubt,
all assets related primarily to Seller:

 

(a)                                 all cash and cash equivalents, bank accounts
and securities;

 

(b)                                 all Contracts that are not Purchased
Contracts;

 

11

--------------------------------------------------------------------------------



 

(c)                                  all Intellectual Property other than the
Purchased Intellectual Property and Seller’s one-third interest in the Software
System;

 

(d)                                 all books and records other than the
Transferred Books and Records, including the corporate seals, organizational
documents, minute books, stock books, Tax Returns, books of account or other
books and records having to do with the corporate organization of Seller, all
employee-related or employee benefit-related books and records, other than
personnel files of Transferred Employees, and all other books and records which
Seller is otherwise prohibited from disclosing or transferring to Purchaser
under applicable Laws or is required by applicable Laws to retain;

 

(e)                                  all insurance policies of Seller and all
rights to applicable claims and proceeds thereunder;

 

(f)                                   all Benefit Plans and trusts or other
assets attributable thereto;

 

(g)                                  all Tax assets (including duty and Tax
refunds and prepayments) of Seller or any of its Affiliates;

 

(h)                                 all assets and rights used by Seller in its
business other than the Business;

 

(i)                                     all assets and rights specifically set
forth on Schedule 2.2(i); and

 

(j)                                    the rights which accrue or will accrue to
Seller under the Transactions.

 

2.3                               Assumption of Liabilities.  On the terms and
subject to the conditions set forth in this Agreement, at the Closing, Purchaser
will assume or will cause one or more of its designees to assume, effective as
of the Closing, and will timely perform and discharge in accordance with their
respective terms, the following Liabilities existing as of the Closing Date and
no other Liabilities of Seller or any of its Affiliates (collectively, the
“Assumed Liabilities”):

 

(a)                                 all Liabilities from the ownership or
operation of the Purchased Assets by Purchaser solely to the extent such
Liabilities arise after the Closing;

 

(b)                                 any Assumed Cure Costs that Purchaser is
required to pay pursuant to Section 2.5;

 

(c)                                  all Liabilities of Seller under the
Purchased Contracts;

 

(d)                                 all Liabilities under warranty obligations
or arising under applicable Laws relating to product liability or food and drug
in respect of any products manufactured or sold by the Business at, prior to or
after the Closing;

 

(e)                                  all Liabilities of Seller for accrued and
unpaid trade payables (whether billed or unbilled) (i) relating to the Business,
(ii) which were delivered to Seller on or after the Petition Date, and
(iii) that are administrative expenses under Section 503(b) of the Bankruptcy
Code, other than any claims under Section 503(b)(9) of the Bankruptcy Code, as
set forth on a detailed statement (including a good faith estimate for the
Closing Date) provided to the

 

12

--------------------------------------------------------------------------------



 

Purchaser at least five (5) Business Days prior to Closing, subject to a cap of
$910,000 for trade payables recorded as accounts payable related to the Business
on Seller’s books and records;

 

(f)                                   all Liabilities of Seller with respect to
Groupon coupons and gift certificates related to the Business and all
Liabilities for any unredeemed refund amounts issued to customers of the
Business to the extent arising under Seller’s refund policy in effect
immediately prior to the date hereto;

 

(g)                                  all Liabilities of Seller in respect of
accrued wages, vacation, sick leave and paid time off of Transferred Employees
for periods prior to the Closing Date (the “Assumed Employee Liabilities”); and

 

(h)                                 adjusted EBITDA losses incurred in operating
the Business during the period between the Petition Date and the Closing Date,
as set forth on a detailed statement (including a good faith estimate for the
period from the date of delivery of such statement to the Closing Date) provided
to the Purchaser at least three (3) Business Days prior to Closing, subject to a
cap of $1,000,000.

 

2.4                               Excluded Liabilities.  Notwithstanding
anything to the contrary set forth herein, the Parties expressly acknowledge and
agree that Purchaser will not assume, be obligated to pay, perform or otherwise
discharge or in any other manner be liable or responsible for any Liabilities of
Seller, whether existing on the Closing Date or arising thereafter, including on
the basis of any Law imposing successor liability, other than the Assumed
Liabilities and the obligations of Purchaser under this Agreement (all such
Liabilities that Purchaser is not assuming being referred to collectively as the
“Excluded Liabilities”).

 

2.5                               Assumption/Rejection of Certain Contracts.

 

(a)                                 Schedule 2.5(a) sets forth a list, as of the
date hereof, of all Contracts to which Seller is a party.

 

(b)                                 From and after the date hereof until five
(5) days prior to the Auction, Purchaser may, in its sole discretion,
(i) designate a Contract listed on Schedule 2.5(a) for assumption and assignment
to Purchaser, effective on and as of the Closing (such Contracts, the “Purchased
Contracts”), or (ii) designate any Contract listed on Schedule 2.5(a) for
rejection.  The Purchased Contracts as of the date hereof are set forth on
Schedule 2.5(b) hereto, which will be supplemented as additional Contracts are
designated for assumption and assignment or rejection prior to the Auction as
set forth in this Section 2.5(b).

 

(c)                                  Seller shall take all actions reasonably
required to assume and assign the Purchased Contracts to Purchaser, including
taking all actions reasonably necessary to facilitate any negotiations with the
counterparties to such Contracts and, if necessary, to obtain an order of the
Bankruptcy Court containing a finding that the proposed assumption and
assignment of the Contracts to Purchaser satisfies all applicable requirements
of section 365 of the Bankruptcy Code.

 

(d)                                 Purchaser shall take all actions reasonably
required for Seller to assume and assign the Purchased Contracts to Purchaser,
including taking all actions reasonably

 

13

--------------------------------------------------------------------------------



 

necessary to facilitate any negotiations with the counterparties to such
Contracts and, if necessary, to obtain an order of the Bankruptcy Court
containing a finding that the proposed assumption and assignment of the
Contracts to Purchaser satisfies all applicable requirements of section 365 of
the Bankruptcy Code.

 

(e)                                  Cure Amounts.  At the Closing and pursuant
to Section 365 of the Bankruptcy Code, Seller will assume the Purchased
Contracts (to the extent not previously assumed) and, subject to the terms
herein, assign the Purchased Contracts to Purchaser, and Purchaser, subject to
the terms herein, will assume the Purchased Contracts.  All Cure Costs with
respect to the Purchased Contracts (the “Assumed Cure Costs”) will be paid by
Purchaser, as and when finally determined by the Bankruptcy Court pursuant to
the procedures set forth in the Approval Order, and not by Seller, and Seller
will have no liability for any Assumed Cure Costs. Seller will serve on all non-
Seller counterparties to all Purchased Contracts set forth on Schedule 2.5(e) a
notice stating that Seller is or may (as applicable) be seeking the assumption
and assignment of such Contracts, and will notify such non-Seller counterparties
of the deadline for objecting to the cure costs relating to such Contracts, if
any, which deadline will be not less than three Business Days prior to the sale
hearing date designated in the Bidding Procedures Order.

 

2.6                               Non-Assignment of Assets.

 

(a)                                 Notwithstanding any other provision of this
Agreement to the contrary, this Agreement will not constitute an agreement to
assign or transfer and will not effect the assignment or transfer of any
Purchased Asset (including any Purchased Contract) if (i) (A) prohibited by
applicable Law, (B) an attempted assignment or transfer thereof would reasonably
likely to subject Purchaser, its Affiliates or any of its or their respective
Representatives to civil or criminal Liability or (C) an attempted assignment or
transfer thereof, without the approval, authorization or consent of, or granting
or issuance of any license or permit by, any third party thereto, would
constitute a breach, default or violation thereof or of any Law or Order (each
such action, a “Necessary Consent”), or in any way adversely affect the rights
of Purchaser thereunder or (ii) the Bankruptcy Court has not entered an Order
(including, for the avoidance of doubt, the Approval Order) approving such
assignment or transfer.  In such event, such assignment or transfer is subject
to such Necessary Consent being obtained and Seller and Purchaser will use their
respective reasonable best efforts to obtain the Necessary Consents with respect
to any such Purchased Asset (including any Purchased Contract) or any claim or
right or any benefit arising thereunder for the assignment or transfer thereof
to Purchaser as Purchaser may reasonably request; provided, however, that Seller
will not be obligated to pay any consideration therefor to any third party from
whom consent or approval is requested or to initiate any litigation or Legal
Proceedings to obtain any such consent or approval.  If such Necessary Consent
is not obtained, or if an attempted assignment or transfer thereof would give
rise to any of the circumstances described in clauses (i) or (ii) of the first
sentence of this Section 2.6(a), be ineffective or would adversely affect the
rights of Purchaser to such Purchased Asset following the Closing, (x) Seller
and Purchaser will, and will cause their respective Affiliates to, (1) use
commercially reasonable efforts (including cooperating with one another to
obtain such Necessary Consents, to the extent feasible) as may be necessary so
that Purchaser would obtain the benefits and assume the obligations thereunder
in accordance with this Agreement, (2) complete any such assignments or
transfers as soon as reasonably practicable, and (3) upon receipt of any
applicable Necessary

 

14

--------------------------------------------------------------------------------



 

Consents, to transfer or assign the applicable Purchased Asset to Purchaser, and
(y) Seller will, and will cause its Affiliates to, cooperate with Purchaser in
good faith without further consideration in any arrangement reasonably
acceptable to Purchaser and Seller intended to provide Purchaser with the
benefit of any such Purchased Assets.

 

(b)                                 Subject to Section 2.6(a), if after the
Closing (i) Purchaser or its designee holds any Excluded Assets or Excluded
Liabilities or (ii) Seller holds any Purchased Assets or Assumed Liabilities,
Purchaser or Seller will promptly transfer (or cause to be transferred) such
assets or assume (or cause to be assumed) such Liabilities to or from (as the
case may be) the other Party.  Prior to any such transfer, the Party receiving
or possessing any such asset will hold it in trust for such other Party.

 

(c)                                  Notwithstanding anything herein to the
contrary, at any time prior to the date that is the later of (but in no event
later than five Business Days prior to the Closing) (i) five days after the
resolution of any dispute with a non-debtor party to a Purchased Contract
relating to the Cure Costs or adequate assurance of future performance required
under Section 365 of the Bankruptcy Code and (ii) the conclusion of the cure
objection hearing relating to any particular Purchased Contract as to which a
cure objection has been timely filed, Purchaser will be entitled, in its sole
and absolute discretion, to remove any Contract from Schedule 2.5(a) by
providing written notice thereof to Seller and any Contract so removed will be
deemed to be an “Excluded Asset” for all purposes hereunder. Seller will not
reject or seek to reject any Contract that is a Purchased Contract without the
consent of Purchaser.

 

2.7                               Further Conveyances and Assumptions.  From
time to time following the Closing, Seller and Purchaser will, and will cause
their respective Affiliates to, execute, acknowledge and deliver all such
further conveyances, notices, assumptions, assignments, releases and other
instruments, and will take such further actions, as may be reasonably necessary
or appropriate to assure fully to Purchaser and its respective successors or
assigns, all of the properties, rights, titles, interests, estates, remedies,
powers and privileges intended to be conveyed to Purchaser under this Agreement
and to assure fully to Seller and its Affiliates and their respective successors
and assigns, the assumption of the liabilities and obligations intended to be
assumed by Purchaser under this Agreement, and to otherwise make effective the
Transactions; provided that nothing in this Section 2.7 will require Purchaser
or any of its Affiliates to assume any Liabilities other than the Assumed
Liabilities.

 

III.                              CONSIDERATION

 

3.1                               Consideration.  The aggregate consideration
for the Purchased Assets (the “Purchase Price”) will be: (a) $5,000,000 in cash
(the “Cash Amount”); plus (b) the Reimbursement Costs; plus (c) the assumption
of the Assumed Liabilities; plus (d) the Excess Severance Amount.

 

3.2                               Purchase Price Deposit.  Within two
(2) Business Days of the Effective Date, (a) the Parties shall execute and
deliver the Escrow Agreement to the Escrow Agent, and (b) the Purchaser shall
deposit a sum of $1,000,000 (the “Deposit Amount”) into the Escrow Account,
which shall be held in the Escrow Account and shall be either delivered to
Purchaser or paid to Seller, in each case pursuant to the Escrow Agreement, as
follows: (x) if the Closing occurs, the

 

15

--------------------------------------------------------------------------------



 

Deposit Amount shall be applied towards the Cash Amount payable by Purchaser
pursuant to Section 3.3, (y) if this Agreement is terminated by Seller pursuant
to Section 4.4(d), then the Deposit Amount shall promptly be released to Seller
(and such Deposit Amount will be deemed fully earned by Seller as compensation
and consideration for entering into this Agreement), or (z) if this Agreement is
terminated for any reason other than by Seller pursuant to Section 4.4(d), then
the Deposit Amount shall promptly be released to Purchaser.

 

3.3                               Payment of Purchase Price.  At the Closing,
(a) Purchaser will pay to Seller, in immediately available funds to the account
or accounts designated by Seller, (i) the Cash Amount less (ii) the Deposit
Amount, plus (iii) the Reimbursement Costs, plus (iv) the Excess Severance
Amount; and (b) the Deposit Amount shall be released to Seller.

 

IV.                               CLOSING AND TERMINATION

 

4.1                               Closing Date.  Subject to the satisfaction of
the conditions set forth in Sections 9.1, 9.2 and 9.3 hereof (or the waiver
thereof by the Party entitled to waive that condition), the closing of the
purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities provided for in Article II (the “Closing”) will take place at Jones
Day, 77 W. Wacker Dr., Suite 3500 Chicago, Illinois 60601 at 10:00 a.m. (Central
Standard time) on the date that is three Business Days following the
satisfaction or waiver of the conditions set forth in Sections 9.1, 9.2 and 9.3
(other than conditions that by their nature are to be first satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions), or at
such other place and time as the Parties may designate in writing.  The date on
which the Closing is held is referred to in this Agreement as the “Closing
Date.”

 

4.2                               Deliveries by Seller.  At the Closing, Seller
will deliver to Purchaser:

 

(a)                                 one or more duly executed bills of sale in a
form to be reasonably agreed upon by the Parties;

 

(b)                                 (i) one or more duly executed assignment and
assumption agreements, in a form to be agreed upon by the Parties and (ii) duly
executed assignments to Purchaser of the registered Trademarks and Trademark
applications and registered copyrights and copyright applications included in
the Purchased Intellectual Property, in each case, in a form suitable for
recording in the U.S. Patent and Trademark Office (and equivalent offices in
jurisdictions outside the United States) (the “Assignment and Assumption
Agreements”);

 

(c)                                  the Mutual PQUAD Covenant Agreement, duly
executed by Seller;

 

(d)                                 the officer’s certificate required to be
delivered pursuant to Sections 9.1(a) and 9.1(b);

 

(e)                                  a non-foreign affidavit from Seller dated
as of the Closing Date, sworn under penalty of perjury and in form and substance
required under Treasury Regulations issued pursuant to Section 1445 of the
Internal Revenue Code stating that it is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code;

 

(f)                                   a copy of the Approval Order;

 

16

--------------------------------------------------------------------------------



 

(g)                                  copies of all instruments, certificates,
documents and other filings (if applicable) evidencing the release of the
Purchased Assets from all Liens, including any applicable UCC termination
statements and releases of mortgages, and all releases, instruments and
documents necessary to release all Liens duly executed by the holder of such
Lien, all in a form reasonably satisfactory to the Purchaser; and

 

(h)                                 all other deeds, endorsements, assignments,
company seals, instruments of transfer and other instruments of conveyance
reasonably requested by Purchaser or required to convey and assign the Purchased
Assets to Purchaser and vest title therein in Purchaser free and clear of all
Liens (other than those Liens created by Purchaser and Transferred Exceptions).

 

4.3                               Deliveries by Purchaser.  At the Closing,
Purchaser will deliver to Seller:

 

(a)                                 the consideration specified in Section 3.1,
as adjusted pursuant to Section 3.3;

 

(b)                                 the officer’s certificate required to be
delivered pursuant to Sections 9.2(a) and 9.2(b);

 

(c)                                  any and all Assignment and Assumption
Agreements, duly executed by Purchaser; and

 

(d)                                 the Mutual PQUAD Covenant Agreement, duly
executed by Purchaser;

 

(e)                                  all such other documents, instruments and
certificates, reasonably requested by Seller, to evidence the assumption by
Purchaser of the Assumed Liabilities.

 

4.4                               Termination of Agreement.  This Agreement may
be terminated prior to the Closing as follows:

 

(a)                                 by Purchaser or Seller, if the Closing has
not occurred by 5:00 p.m. Chicago time on August 26, 2019 (the “Termination
Date”), which date may be extended pursuant to Sections 4.4(c) and 4.4(d)(i);
provided, however, that if the Closing has not occurred on or before the
Termination Date due to a breach of any representations, warranties, covenants
or agreements contained in this Agreement that has resulted in any of the
conditions set forth in Sections 4.4(c) and 4.4(d)(i) not being satisfied by the
Termination Date (i) by Purchaser, then Purchaser may not terminate this
Agreement pursuant to this Section 4.4(a) or (ii) by Seller, then Seller may not
terminate this Agreement pursuant to this Section 4.4(a);

 

(b)                                 by mutual written consent of Seller and
Purchaser;

 

(c)                                  by Purchaser; provided that Purchaser is
not then in breach of any representation, warranty, covenant or agreement
contained in this Agreement that would result in a failure of a condition set
forth in Sections 9.2 or 9.3, if Seller breaches any representation or warranty
or any covenant or agreement contained in this Agreement, such breach would
result in a failure of a condition set forth in Sections 9.1 or 9.3  or breach
of Section 4.1 and such breach has not been cured within 10 Business Days after
the giving of written notice by Purchaser to Seller of such breach; provided,
further, that in the event that Purchaser provides such written

 

17

--------------------------------------------------------------------------------



 

notice to Seller within 10 Business Days of the Termination Date, then the
Termination Date shall be extended until the end of the 10 Business Day cure
period set forth in this Section 4.4(c);

 

(d)                                 by Seller; provided that Seller is then not
in breach of any representation, warranty, covenant or agreement contained in
this Agreement that would result in a failure of a condition set forth in
Sections 9.1 or 9.3,

 

(i)                                     if Purchaser breaches any representation
or warranty or any covenant or agreement contained in this Agreement, such
breach would result in a failure of a condition set forth in Sections 9.2 or 9.3
or breach of Section 4.1 and such breach has not been cured within 10 Business
Days after the giving of written notice by Seller to Purchaser of such breach;
provided, that in the event that Seller provides such written notice to
Purchaser within 10 Business Days of the Termination Date, then the Termination
Date shall be extended until the end of the 10 Business Day cure period set
forth in this Section 4.4(d);

 

(ii)                                  if all of the conditions set forth in
Section 9.1 and Section 9.3 have been satisfied (other than those conditions
that by their nature can only be satisfied at the Closing), Seller has given
written notice to Purchaser that they are prepared to consummate the Closing and
Purchaser fails to consummate the Closing within five Business Days after the
date that the Closing should have occurred pursuant to Section 4.1;

 

(e)                                  by Seller or Purchaser, if there is in
effect a final non-appealable Order of a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the Transactions; it being agreed that the Parties will promptly appeal and use
reasonable best efforts to seek to overturn any adverse determination which is
not non-appealable and pursue such appeal with reasonable diligence unless and
until this Agreement is terminated pursuant to this Section 4.4;

 

(f)                                   automatically, upon the consummation of an
Alternative Transaction; and

 

(g)                                  by Purchaser; provided that Purchaser is
not then in breach of any representation, warranty, covenant or agreement
contained in this Agreement that would result in a failure of a condition set
forth in Sections 9.2 or 9.3, if (i) the Bankruptcy Court has not approved the
Bidding Procedures Order on or prior to the date which is twenty-eight (28) days
following the execution of this Agreement, (ii) the Auction (if necessary) shall
not have been held on or prior to the date which is fifty (50) days following
the execution of this Agreement, or (iii) the hearing to approve the Approval
Order shall not have occurred on or prior to the date which is sixty (60) days
following the execution of this Agreement.

 

4.5                               Procedure Upon Termination.  In the event of
termination pursuant to Section 4.4 (other than Section 4.4(f), under which
termination will take place automatically), the terminating Party will give
written notice thereof to the other Party or Parties, and this Agreement will
terminate as described in Section 4.6, and the purchase of the Purchased Assets
and assumption of the Assumed Liabilities hereunder will be abandoned, without
further action by Purchaser or Seller.

 

18

--------------------------------------------------------------------------------



 

4.6                               Effect of Termination.

 

(a)                                 In the event that this Agreement is
terminated as provided herein, then each of the Parties will be relieved of its
duties and obligations arising under this Agreement after the date of such
termination and there will be no Liability or obligation on Purchaser, Seller or
any of their respective Representatives, except as specifically set forth in
this Section 4.6; provided, however, that the provisions of Section 3.2, this
Section 4.6, and Article XI (other than Section 11.3) and, to the extent
necessary to effectuate the foregoing enumerated provisions, Article I, will
survive any such termination and will be enforceable hereunder; provided,
further, that nothing in this Section 4.6 will be deemed to release any Party
from Liability for any breach of this Agreement prior to termination and nothing
in this Section 4.6 will be deemed to interfere with Seller’s rights to retain
the Deposit Amount to the extent provided in Section 3.2.  In the event that the
Deposit Amount is paid to the Seller pursuant to Section 3.2 and Section 4.4(d),
the Seller’s receipt of the Deposit Amount shall constitute liquidated damages
(and not a penalty) in a reasonable amount that will compensate Seller in the
circumstances in which this Agreement is terminated pursuant to Section 4.4(d),
which amount would otherwise be impossible to calculate with precision, and be
the sole and exclusive remedy (whether at law, in equity, in contract, in tort
or otherwise) of the Seller against the Purchaser, and any of its former,
current, or future general or limited partners, stockholders, managers, members,
directors, officers, Affiliates or agents for any loss suffered as a result of
any breach of any covenant, representation, warranty or agreement in this
Agreement by Purchaser or the failure of the transactions contemplated hereby to
be consummated, and upon payment of such amounts, none of Purchaser nor any of
its former, current, or future general or limited partners, stockholders,
managers, members, directors, officers, Affiliates or agents shall have any
further liability or obligation relating to or arising out of this Agreement or
the transactions contemplated hereby. In no event shall Purchaser’s Liability
under this Agreement prior to the Closing exceed an amount equal to the Deposit
Amount.

 

(b)                                 Notwithstanding Section 4.6(a), (i) if this
Agreement is terminated other than pursuant to Sections 4.4(b) or 4.4(d) and
(ii) at the time of such termination, Purchaser is not then in material breach
of any of its representations, warranties, covenants or agreements contained in
this Agreement that would result in a failure of a condition set forth in
Sections 9.2 or 9.3, then Seller shall pay the Expense Reimbursement Amount to
Purchaser by wire transfer of immediately available funds within three Business
Days following such termination of this Agreement, unless this Agreement is
terminated pursuant to Section 4.4(f), in which case Seller shall pay the
Break-Up Fee and Expense Reimbursement to Purchaser concurrently with the
consummation of any Alternative Transaction.

 

V.                                    REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the Schedules or in the Company SEC Documents (other than
any forward-looking disclosures set forth in any risk factor section, any
disclosure in any section relating to forward-looking statements and any other
similar disclosures included therein, in each case, to the extent such
disclosures are primarily predictive or forward-looking in nature and do not
consist of statements of present fact) filed prior to the date of this
Agreement, Seller hereby represents and warrants to Purchaser that:

 

19

--------------------------------------------------------------------------------



 

5.1                               Organization and Good Standing.  Seller is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and, subject to any limitations that may be
imposed on Seller as a result of filing a petition for relief under the
Bankruptcy Code, has the requisite power and authority to own, lease and operate
its properties and to carry on its business as now conducted.

 

5.2                               Authorization of Agreement.  Subject to entry
of the Approval Order, as applicable, Seller has the requisite power and
authority to execute and deliver this Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party and
to perform its respective obligations hereunder and thereunder.  The execution
and delivery of this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which it is a party and the consummation of
the Transactions have been duly authorized by all requisite corporate or similar
action on the part of Seller.  This Agreement and each other agreement, document
or instrument contemplated hereby or thereby to which it is a party has been
duly and validly executed and delivered, and each agreement, document or
instrument contemplated hereby or thereby to be delivered at or prior to Closing
will be duly and validly executed and delivered, by Seller and (assuming the due
authorization, execution and delivery by the other Party and the entry of the
Approval Order) this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which it is a party constitutes legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
its respective terms, subject to equitable principles of general applicability
(whether considered in a proceeding at law or in equity).

 

5.3                               Governmental Consents.  Except as set forth on
Schedule 5.3 and except to the extent not required if the Approval Order is
entered, no consent, waiver, approval, Order or authorization of, or declaration
or filing with, or notification to, any Person or Governmental Body is required
on the part of Seller in connection with the execution and delivery of this
Agreement or any other agreement, document or instrument contemplated hereby or
thereby to which Seller is a party, the compliance by Seller with any of the
provisions hereof (including the assignments and assumptions referred to in
Article II) or thereof, the consummation of the Transactions or the taking by
Seller of any other action contemplated hereby or thereby (with or without
notice or lapse of time, or both), except for (a) the entry of the Approval
Order and (b) immaterial consents, waivers, approvals, Orders, authorizations,
declarations, filings and notifications. Neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Article II), will
conflict with or result in a material breach of the organizational documents of
Seller.

 

5.4                               Title to Purchased Assets.  Except as set
forth on Schedule 5.4, subject to Section 2.7 and (a) bankruptcy, insolvency, or
other similar Laws affecting the enforcement of creditors’ rights generally, and
(b) equitable principles of general applicability (whether considered in a
proceeding at law or in equity), Seller has good and valid title to, or in the
case of leased assets, has good and valid leasehold interests in, the Purchased
Assets free and clear of all Liens (other than Permitted Exceptions) and, at the
Closing, Purchaser will be vested with good and valid title to, or in the case
of leased assets, good and valid leasehold interest in, such Purchased Assets,
free and clear of all Liens (other than Transferred Exceptions) and Excluded
Liabilities, to the fullest extent permissible under Law, including
Section 363(f) of the Bankruptcy Code.

 

20

--------------------------------------------------------------------------------



 

5.5                               Validity of Purchased Contracts.  As of the
date of this Agreement, each Purchased Contract is in full force and effect and
is a valid and binding obligation of Seller and, to the Knowledge of Seller, the
other parties thereto in accordance with its terms and conditions, except as
such validity and enforceability may be limited by (a) bankruptcy, insolvency,
or other similar Laws affecting the enforcement of creditors’ rights generally,
(b) equitable principles of general applicability (whether considered in a
proceeding at law or in equity), and (c) the obligation to pay Cure Costs (if
any) under Section 2.5.  As of the date of this Agreement, Seller has no
Knowledge of the intention of any third party to terminate any Purchased
Contract.  As of the date of this Agreement, except as set forth on Schedule
5.5, and to the Knowledge of Seller, no event has occurred which, with the
passage of time or the giving of notice, or both, would constitute a material
default under or a violation of any such Purchased Contract or would cause the
material acceleration of any obligation of Seller or the creation of a material
Lien upon any Purchased Asset, and Seller has no Knowledge of such an event.
Seller has made available to Purchaser true, correct and complete copies of each
of the Purchased Contracts.

 

5.6                               Litigation.  As of the date of this Agreement,
there are no Legal Proceedings or Orders pending or, to the Knowledge of Seller,
threatened against Seller that involves or relates to the Business, any of the
Transactions, or affects any of the Purchased Assets and would reasonably be
expected to have a material adverse effect on the Purchased Assets, the
Transactions or the Business, respectively.

 

5.7                               Compliance with Laws.  Seller is and, since
December 31, 2016, has been in compliance with all applicable Laws and Orders,
except for failures to comply or violations that would not reasonably be
expected to have, individually or in the aggregate, a Seller Material Adverse
Effect.  Seller holds all governmental licenses, authorizations, permits,
consents and approvals necessary for the operation of the Business of Seller as
presently conducted, taken as a whole (the “Company Permits”).  Seller is in
compliance with the terms of the Company Permits, except for failures to comply
that would not reasonably be expected to be, individually or in the aggregate,
material to the Business.

 

5.8                               Employee Compensation and Benefit Plans;
ERISA.

 

(a)                                 As used herein, the term “Company Plan”
shall mean each material “employee benefit plan” (within the meaning of
Section 3(3) ERISA) and each other material equity incentive, compensation,
severance, employment, company stock plan, change-in-control, retention, fringe
benefit, bonus, incentive, savings, retirement, deferred compensation or other
benefit plan, agreement, program, policy or Contract, whether or not subject to
ERISA, in each case other than a “multiemployer plan,” as defined in
Section 3(37) of ERISA, under which any current or former employee, officer,
director, contractor (who is a natural Person) or consultant (who is a natural
Person) of Seller has any present or future right to benefits and which are
entered into, contributed to, sponsored by or maintained by Seller.

 

(b)                                 Except as would not, individually or in the
aggregate, have a Seller Material Adverse Effect:

 

(i)                                     Each Company Plan is in material
compliance with all applicable Laws, including ERISA and the Code.

 

21

--------------------------------------------------------------------------------



 

(ii)                                  Each Company Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination or opinion letter to that effect from the IRS and, to the
Knowledge of Seller, no event has occurred since the date of such determination
or opinion that would reasonably be expected to adversely affect such
determination or opinion.

 

(iii)                               To the Knowledge of Seller, no condition
exists that is reasonably likely to subject Seller to any direct or indirect
liability under Title IV of ERISA.

 

(c)                                  No material Legal Proceeding (other than
routine claims for benefits in the ordinary course of business) are pending or,
to the Knowledge of Seller, threatened with respect to any Company Plan.

 

5.9                               Labor Matters.  Except as would not have,
individually or in the aggregate, a Seller Material Adverse Effect:

 

(a)                                 Seller is not party to, or bound by, any
labor agreement, collective bargaining agreement, work rules or practices, or
any other labor-related Contract with any labor union, trade union or labor
organization.  Other than as required by operation of applicable Law, no
employees of Seller is represented by any labor union, trade union or labor
organization with respect to their employment with Seller.   No labor union,
trade union, labor organization or group of employees of Seller has made a
pending demand for recognition or certification, and there are no representation
or certification proceedings or petitions seeking a representation proceeding
presently pending or threatened in writing to be brought or filed with the
National Labor Relations Board or any other Governmental Body.  To the Knowledge
of Seller, there are no organizing activities with respect to any employees of
Seller.  There has been no actual or, to the Knowledge of Seller, threatened
material arbitrations, material grievances, labor disputes, strikes, lockouts,
slowdowns or work stoppages against or affecting Seller.  Seller is not engaged
in, or since December 31, 2016 has engaged in, any unfair labor practice, as
defined in the National Labor Relations Act or other applicable Laws.

 

(b)                                 Seller has not received since December 31,
2016 any written notice of intent by any Governmental Body responsible for the
enforcement of labor or employment Laws to conduct an investigation relating to
Seller and, to the Knowledge of Seller, no such investigation is in progress.

 

(c)                                  Since December 31, 2016, Seller has not
effectuated (i) a “plant closing” (as defined in the Worker Adjustment and
Retraining Notification Act (or any similar state or local law, the “WARN Act”))
in connection with the Business; or (ii) a “mass layoff” (as defined in the WARN
Act) of individuals employed at or who primarily provided service to the
Business.  Schedule 5.9(d) sets forth a true and complete list of reductions in
force or layoffs, by location, implemented by the Seller or any of its
Subsidiaries in the 90-day period preceding the Closing Date at any location
employing any individuals employed by the Business.

 

5.10                        Intellectual Property.  Except as set forth on
Schedule 5.10, and to the Knowledge of Seller, Seller owns all right, title and
interest in and to the Purchased Intellectual Property, free and clear of all
Liens other than (i) Permitted Exceptions, and (ii) non-exclusive licenses of,

 

22

--------------------------------------------------------------------------------



 

or covenants with respect to, the Purchased Intellectual Property granted in the
Ordinary Course of Business.

 

(a)                                 Except as set forth on Schedule 5.10(a),
Seller has not, to the Seller’s Knowledge, interfered with, infringed upon,
misappropriated, diluted, or violated the Intellectual Property of any other
Person, and no written, or, to Seller’s Knowledge, oral, claims have been
asserted by any Person alleging such interference, infringement,
misappropriation, dilution, or violation.

 

(b)                                 Except as set forth on Schedule 5.10(b),
neither Seller nor any of its Affiliates has, in the three (3) year period
immediately preceding the date of this Agreement, notified any Person that it
believes that such Person is interfering with, infringing upon,
misappropriating, diluting, violating or otherwise acting in conflict with any
Purchased Intellectual Property, or engaging in any act of unlawful use or
unfair competition, or has done any of the foregoing and, to the Knowledge of
the Seller, no Person is interfering with, infringing upon, misappropriating,
diluting, violating or otherwise acting in conflict with any Purchased
Intellectual Property.

 

(c)                                  There is no Purchased Intellectual Property
developed by any shareholder, director, officer, consultant or employee of the
Seller or its Affiliates that has not been transferred to the Seller, or is not
owned by the Seller free and clear of any Liens, other than Permitted Exceptions
and/or non-exclusive licenses of, or covenants with respect to, the Purchased
Intellectual Property granted in the Ordinary Course of Business.

 

(d)                                 Seller has taken commercially reasonable
steps to protect, maintain and preserve the confidentiality of any trade secrets
included in the Purchased Intellectual Property.  Any disclosure by Seller of
such trade secrets to any third party has been pursuant to the terms of a
written agreement with such Person.

 

(e)                                  To the Knowledge of Seller, no Purchased
Intellectual Property material to the Business was developed, in whole or in
part (i) pursuant to or in connection with the development of Intellectual
Property for any standards-setting bodies, industry groups, or other similar
standards organizations, (ii) under contract with or using the resources of any
Governmental Body, academic institution or other entity that would subject any
Purchased Intellectual Property to the rights of any Governmental Body, academic
institution or other entity, (iii) under any grants or other funding
arrangements with third parties, or (iv) using any software, software
development toolkits, databases, libraries, scripts, or other, similar modules
of software that are subject to “open source” or similar license terms in a
manner that subjects material proprietary software included in the Purchased
Intellectual Property to any copyright license.

 

(f)                                   All material software owned, licensed,
used, or otherwise held for use in the Business is, to the Knowledge of Seller,
in good working order and condition and is sufficient in all material respects
for the purposes for which it is currently used in the Business. To the
Knowledge of Seller, Seller has not experienced any material defects in design,
workmanship or material in connection with the use of such software that have
not been corrected.  To the Knowledge of the Seller, no such software contains
any computer code or any

 

23

--------------------------------------------------------------------------------



 

other procedures, routines or mechanisms which may: (i) disrupt, disable, harm
or impair in any material way such software’s operation, (ii) cause such
software to damage or corrupt any data, storage media, programs, equipment or
communications of the Business or its clients, or otherwise interfere with the
Business’s operations as currently conducted, or (iii) permit any third party to
access any such software to cause disruption, disablement, harm, impairment,
damage erasure or corruption (sometimes referred to as “traps”, “viruses”,
“access codes”, “back doors” “Trojan horses,” “time bombs,” “worms,” or “drop
dead devices”).

 

(g)                                  Trademarks.

 

(i)                                     Schedule 5.10(g)(i) contains a complete
and accurate list of all registered, and as of the date of this Agreement
pending applications for, Trademarks included in the Purchased Intellectual
Property, including for each the applicable trademark or service mark,
application numbers, filing dates, trademark registration numbers and
registration dates, as applicable.

 

(ii)                                  Except as set forth on Schedule
5.10(g)(ii), all of the registered Trademarks included in the Purchased
Intellectual Property are subsisting and in full force and effect. To the
Knowledge of Seller, each of the United States registered Trademarks included in
the Purchased Intellectual Property for which filings based on continuous use
have been made by Seller or any of its Affiliates have been in continuous use in
the United States or had been in continuous use in the United States at the time
such filings were made. Except as set forth in Schedule 5.10(g)(ii), none of the
trademark registrations included in the Purchased Intellectual Property are
subject to any maintenance fees or renewal actions in the sixty (60) days after
the date hereof.

 

(iii)                               Except as set forth on Schedule
5.10(g)(iii), no Trademark included in the Purchased Intellectual Property has
been or is now the subject of any opposition, invalidation or cancellation
proceeding, in each case which is pending and unresolved, and to the Knowledge
of Seller, no such action is threatened.

 

(iv)                              All products and materials containing a U.S.
Federal Transferred Trademark bear the proper federal registration notice where
required by Law.

 

(h)                                 Copyrights.

 

(i)                                     Schedule 5.10(h)(i) contains a complete
and accurate list of all registered copyrights owned by Seller and included in
the Purchased Intellectual Property, including title, registration number and
registration date.

 

(i)                                     Domain Names.

 

(i)                                     Schedule 5.10(i)(i) contains a complete
and accurate list of all Domain Names included in the Purchased Intellectual
Property. No Domain Names material to the Business and included in the Purchased
Intellectual Property have been, during the past three (3) years, or are now
involved in any dispute, opposition, invalidation or cancellation proceeding
and, to the Knowledge of Seller, no such action is threatened.

 

24

--------------------------------------------------------------------------------



 

(j)                                    Patents.

 

(i)                                     Schedule 5.10(j)(i) contains a complete
and accurate list of all issued patents included in the Purchased Intellectual
Property, including title, patent number and issuance date.

 

(ii)                                  All of the issued patents included in the
Purchased Intellectual Property are subsisting and in full force and effect. 
Except as set forth in Schedule 5.10(j)(ii), none of the issued patents included
in the Purchased Intellectual Property are subject to any maintenance fees or
renewal actions in the ninety (90) days after the date hereof.

 

(iii)                               All products made, used or sold under the
Patents have been marked with a patent notice to the extent required by
applicable Law.

 

5.11                        Financial Advisors.  Except with respect to Piper
Jaffray & Co., Seller has not incurred any obligation or Liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement or Transactions.  Purchaser is
not and will not become obligated to pay any fee or commission or any like
payment to any broker, finder or financial advisor as a result of the
consummation of the transactions contemplated by this Agreement based upon any
arrangement made by or on behalf of Seller or any of its Affiliates.

 

5.12                        Taxes.

 

(a)                                 Seller has filed  (or had filed on its
behalf) all material Tax Returns that it was required to file in respect to the
Purchased Assets or the Business and all such Tax Returns were correct and
complete in all material respects. Other than as excused or prohibited from
being paid as a result of the Bankruptcy Code or the Bankruptcy Court, with
respect to the Purchased Assets and the Business, Seller has paid (or had paid
on its behalf) (i) all material Taxes that are shown to be due by Seller on any
such Tax Returns or pursuant to any assessment received by Seller from any Tax
Authority for any period preceding the Closing Date, and (ii) all other material
Taxes due on or before the Closing Date (whether or not shown on a Tax Return).
Other than as excused or prohibited from being withheld, collected or paid as a
result of the Bankruptcy Code or the Bankruptcy Court, all material Taxes that
Seller is or was required by Law to withhold or collect with respect to the
Purchased Assets and the Business have been duly withheld or collected and, to
the extent required, have been paid or will be paid to the proper Tax Authority.

 

(b)                                 There are no pending, proposed in writing or
threatened in writing Legal Proceedings with respect to any Taxes payable by or
asserted against Seller related to the Purchased Assets or the Business.

 

(c)                                  Except as set forth on Schedule 5.12(c),
there are no outstanding agreements or waivers that would extend the statutory
period in which a Tax Authority may assess or collect a Tax that could result in
a Lien upon the Purchased Assets or the Business.

 

25

--------------------------------------------------------------------------------



 

(d)                                 There are no Liens with respect to Taxes
(other than Permitted Exceptions and Liens that will be released by the Approval
Order) upon the Purchased Assets or the Business.

 

(e)                                  Seller is not a party to any Tax indemnity,
Tax allocation or Tax sharing agreement, other than any such agreement entered
into in the Ordinary Course of Business the principal purpose of which is not
related to Tax, that could result in a Lien upon the Purchased Assets or the
Business.

 

(f)                                   There are no requests for rulings pending
between Seller and any Tax Authority in respect of any Tax that could result in
a Lien upon the Purchased Assets or the Business.

 

5.13                        Real Property.  Seller does not have any title
interest in real property which is primarily related to the conduct of the
Business. Schedule 5.13 sets forth the location of each of the two distribution
centers located in Lincoln, California and Charlotte, North Carolina,
respectively (each, a “DC”, and collectively, the “DCs”), each of which is
leased to Seller by a third party, and a list of all Leases. Seller has no other
real property primarily used or held primarily for use in the Business. Seller
has made available to Purchaser a true and complete copy of each Lease.  With
respect to each Lease, (a) assuming due authorization and delivery by the other
party thereto, such Lease constitutes the valid and legally binding obligation
of the Seller and, to Seller’s Knowledge, the counterparty thereto, enforceable
against Seller and, to Seller’s Knowledge, the counterparty thereto in
accordance with its terms and conditions, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws relating to creditors’ rights and
general principles of equity, and (b) neither Seller nor, to Seller’s Knowledge,
the counterparty thereto is in breach or default under such Lease, except
(i) for those defaults that will be cured in accordance with the Approval Order
or waived in accordance with section 365 of the Bankruptcy Code (or that need
not be cured under the Bankruptcy Code to permit the assumption and assignment
of the Leases) or (ii) to the extent such breach or default would not reasonably
be expected to have a Seller Material Adverse Effect.

 

5.14                        Environmental Matters.  The representations and
warranties contained in this Section 5.14 are the sole and exclusive
representations and warranties of the Seller with respect to environmental
matters, including matters relating to Environmental Laws.  Except as would not
be reasonably likely to result in a Seller Material Adverse Effect:

 

(a)                                 the operations of the Business are in
compliance with all applicable Environmental Laws, which compliance includes
obtaining, maintaining and complying with all permits issued pursuant to
Environmental Laws necessary to operate the Business;

 

(b)                                 with respect to the Business, Seller is not
the subject of any outstanding Legal Proceedings with any Governmental Body with
respect to Environmental Laws;

 

(c)                                  Seller is not the subject of any pending,
or to the Knowledge of the Seller, threatened Legal Proceeding alleging that the
Seller or any of its Affiliates may (i) be in violation of any Environmental
Law, or any permit issued pursuant to Environmental Law, or (ii) have any
liability under any Environmental Law, in each case with respect to the
Business; and

 

26

--------------------------------------------------------------------------------



 

(d)                                 to the Knowledge of the Seller, there are no
pending or threatened investigations of the Seller, or currently or previously
owned, operated or leased property of the Seller, which would reasonably be
expected to result in the Seller incurring liability pursuant to any
Environmental Law.

 

5.15                        Inventory.  The Inventory as a whole is of a
quantity and quality historically useable or saleable in the conduct of the
Business.

 

5.16                        Sufficiency of Assets.  The Purchased Assets are
sufficient for the fulfillment of customer orders for berries and other goods
manufactured in-house after the Closing in substantially the same manner as
conducted prior to the Closing.

 

5.17                        No Other Representations or Warranties; Schedules. 
Except for the representations and warranties contained in this Article V (as
modified by the Schedules hereto), neither Seller nor any other Person makes any
other express or implied representation or warranty with respect to Seller, the
Purchased Assets, the Assumed Liabilities or the Transactions, and Seller
disclaims any other representations or warranties, whether made by Seller, any
Affiliate of Seller, or any of Seller’s or its Affiliates’ respective
Representatives.  Except for the representations and warranties contained in
this Article V (as modified by the Schedules hereto), Seller (a) expressly
disclaims and negates any representation or warranty, expressed or implied, at
common law, by statute, or otherwise, relating to the condition of the Purchased
Assets (including any implied or expressed warranty of merchantability or
fitness for a particular purpose, or of conformity to models or samples of
materials) and (b) disclaims all liability and responsibility for any
representation, warranty, projection, forecast, statement, or information made,
communicated, or furnished (orally or in writing) to Purchaser or its Affiliates
or Representatives (including any opinion, information, projection, or advice
that may have been or may be provided to Purchaser by any Representative of
Seller or any of its Affiliates).  Seller makes no representations or warranties
to Purchaser regarding the probable success or profitability of the Business,
the Purchased Assets or the use thereof.  The disclosure of any matter or item
in any Schedule hereto will not be deemed to constitute an acknowledgment that
any such matter is required to be disclosed or is material or that such matter
could result in a Seller Material Adverse Effect.

 

VI.                               REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller that:

 

6.1                               Organization and Good Standing.  Purchaser is
a limited liability company organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization and has all requisite
limited liability company power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, except where the
failure to be so organized, existing and in good standing or to have such power
and authority would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the ability of Purchaser to consummate
the Transactions.  Purchaser is not in violation of its organizational or
governing documents.

 

27

--------------------------------------------------------------------------------



 

6.2                               Authorization of Agreement.  Purchaser has all
necessary limited liability company power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance by Purchaser of this Agreement, and the consummation by
it of the Transactions, have been duly and validly authorized by the members of
Purchaser, and no other limited liability company action on the part of
Purchaser is necessary to authorize the execution, delivery and performance by
Purchaser of this Agreement and the consummation of the Transactions.  This
Agreement has been duly executed and delivered by Purchaser and, assuming due
and valid authorization, execution and delivery of this Agreement by Seller, is
a valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms, subject to equitable principles of general
applicability (whether considered in a proceeding at law or in equity).

 

6.3                               Consents and Approvals; No Violations.

 

(a)                                 The execution, delivery and performance of
this Agreement by Purchaser and the consummation by Purchaser of the
Transactions do not and will not (i) conflict with or violate the certificate of
formation or operating agreement (or similar organizational documents) of
Purchaser, (ii) assuming that all consents, approvals and authorizations
contemplated by clauses (i) through (iii) of subsection  (b) of this
Section have been obtained, and all filings described in such clauses have been
made, conflict with or violate any Law or Order applicable Purchaser or by which
Purchaser or any of its respective properties are bound, or (iii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both would become a default) or result in the loss of a benefit
under, or give rise to any right of termination, cancellation, amendment or
acceleration of, any Contracts to which Purchaser is a party or by which
Purchaser or any of its respective properties are bound, except, in the case of
clauses (ii) and (iii), for any such conflict, violation, breach, default,
acceleration, loss, right or other occurrence which would not prevent or
materially impair the ability of Purchaser to consummate the Transactions.

 

(b)                                 The execution, delivery and performance of
this Agreement by Purchaser and the consummation by Purchaser of the
Transactions do not and will not require any consent, approval, authorization or
permit of, action by, filing with or notification to, any Governmental Body,
except for (i) the applicable requirements, if any, of the Securities and
Exchange Act of 1934 and state securities, takeover and “blue sky” Laws, and
(ii)  any such consent, approval, authorization, permit, action, filing or
notification the failure of which to make or obtain would not impair the ability
of Purchaser to consummate the Transactions.

 

6.4                               Financial Capability.  Purchaser has
sufficient funds available to it in cash to pay or cause to be paid the Purchase
Price and the fees and expenses required to be paid by Purchaser in connection
with the Transactions, and to effect the Transactions.  Upon the consummation of
the Transactions, (a) Purchaser will not be insolvent as defined in Section 101
of the Bankruptcy Code, (b) Purchaser will not be left with unreasonably small
capital, (c) Purchaser will not have incurred debts beyond its ability to pay
such debts as they mature, and (d) the capital of Purchaser will not be
impaired.

 

6.5                               Condition of the Purchased Assets. 
Notwithstanding anything contained in this Agreement to the contrary, Purchaser
acknowledges and agrees that Seller is not making any

 

28

--------------------------------------------------------------------------------



 

representations or warranties whatsoever, express or implied, beyond those
expressly given by Seller in Article V (as modified by the Schedules hereto),
and Purchaser acknowledges and agrees that, except for the representations and
warranties contained therein, the Purchased Assets are being transferred on a
“where is” and, as to condition, “as is” basis.  Purchaser acknowledges that it
has conducted to its satisfaction its own independent investigation of the
Purchased Assets and, in making the determination to proceed with the
Transactions, Purchaser has relied on the results of its own independent
investigation.

 

6.6                               Exclusivity of Representations and
Warranties.  Purchaser acknowledges that except for the representations and
warranties made by Seller in Article V, Seller does not make (and neither
Purchaser or any other Person has relied upon) any representations or warranties
on behalf of Seller.  Purchaser further agrees that neither Seller nor any other
Person will have or be subject to any liability or indemnification obligation to
Purchaser or any other Person resulting from the distribution to Purchaser,
Purchaser’s use of, any such information, including any information, documents,
projections, forecasts or other material made available to Purchaser in certain
“data rooms” or management presentations in expectation of the Transactions. 
For the avoidance of doubt, Purchaser acknowledges that neither Seller nor any
of its Representatives make any express or implied representation or warranty
with respect to “Confidential Information” as defined in the Confidentiality
Agreement.  Purchaser acknowledges and agrees that it (a) has had an opportunity
to discuss the business of Seller with the management of Seller, (b) has had
sufficient access to (i) the books and records of Seller and (ii) the electronic
data room maintained by Seller for purposes of the Transactions, (c) has been
afforded the opportunity to ask questions of and receive answers from officers
and other key employees of Seller and (d) has conducted its own independent
investigation of Seller, the Business and the Transactions, and has not relied
on any representation, warranty or other statement by any Person on behalf of
Seller, other than the representations and warranties of Seller expressly
contained in Article V, and that all other representations and warranties are
specifically disclaimed. In connection with any investigation by Purchaser of
Seller, Purchaser has received or may receive from Seller or its other
Representatives on behalf of Seller certain projections, forward-looking
statements and other forecasts and certain business plan information in written
or verbal communications.  Purchaser acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections and other forecasts
and plans, that Purchaser is familiar with such uncertainties, that Purchaser is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all estimates, projections and other forecasts and plans so
furnished to Purchaser (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts or plans), and that Purchaser
shall have no claim against Seller or any other Person with respect thereto. 
Accordingly, Purchaser acknowledges that neither Seller nor any other Person on
behalf of Seller make (and neither Purchaser or any other Person has relied
upon) any representation or warranty with respect to such estimates,
projections, forecasts or plans (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts or plans).

 

VII.                          BANKRUPTCY COURT MATTERS

 

7.1                               Submission for Bankruptcy Court Approval.  As
promptly as practicable after the execution of this Agreement, Seller will file
with the Bankruptcy Court a motion seeking (a) entry of the Bidding Procedures
Order and authorizing the observance and performance of the

 

29

--------------------------------------------------------------------------------



 

terms of Section 4.6(b) and the Bidding Procedures Order by Seller and Purchaser
and (b) the Approval Order, including the approval of this Agreement and the
sale of the Purchased Assets to Purchaser on the terms and conditions hereof if
determined to be the “highest or otherwise best offer” in accordance with the
Bidding Procedures Order.  Such motion must be reasonably acceptable to
Purchaser.

 

7.2                               Bankruptcy Process.

 

(a)                                 Seller and Purchaser acknowledge and agree
that this Agreement, the sale of the Purchased Assets and the Transactions are
subject to higher or otherwise better bids (in accordance with the Bidding
Procedures) and Bankruptcy Court approval.  Purchaser and Seller acknowledge
that Seller must take reasonable steps to demonstrate that they have sought to
obtain the highest or otherwise best offer for the Purchased Assets, including
giving notice thereof to the creditors of Seller and other interested parties,
providing information about Seller’s business to prospective bidders,
entertaining higher or otherwise better offers from such prospective bidders,
and, in the event that additional qualified prospective bidders desire to bid
for the Purchased Assets, conducting an auction (the “Auction”).

 

(b)                                 The bidding procedures to be employed with
respect to this Agreement and any Auction will be those reflected in the Bidding
Procedures Order, which will be in a form and substance reasonably acceptable to
the Parties.  Purchaser agrees to be bound by and accept the terms and
conditions of the Bidding Procedures Order as entered by the Bankruptcy Court. 
Purchaser agrees and acknowledges that (i) following the Bankruptcy Court’s
entry into the Bidding Procedures Order, Seller and its Affiliates will be
permitted, and will be permitted to cause their Representatives, to initiate
contact with, solicit or encourage submission of any inquiries, proposals or
offers by, respond to any unsolicited inquiries, proposals or offers submitted
by, and enter into any discussions or negotiations regarding any of the
foregoing with, any Person (in addition to Purchaser and its Affiliates, agents
and Representatives). The obligations of Seller (if any) to pay the  Expense
Reimbursement and Break Up Fee (i) shall be entitled to administrative expense
claim status under Sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code;
(ii) shall not be subordinate to any other administrative expense claim against
the Seller; and (iii) shall survive the termination of this Agreement in
accordance with Section 4.6.

 

(c)                                  Purchaser will provide adequate evidence
and assurance under the Bankruptcy Code of the future performance by Purchaser
of each Purchased Contract.  Purchaser will, and will cause its Affiliates to,
reasonably promptly take all actions reasonably required to assist in obtaining
a Bankruptcy Court finding that there has been an adequate demonstration of
adequate assurance of future performance under the Purchased Contracts, such as
furnishing affidavits, non-confidential financial information and other
documents or information for filing with the Bankruptcy Court and making
Purchaser’s Representatives available to testify before the Bankruptcy Court. 
Subject to the other terms and conditions of this Agreement, Purchaser will,
from and after the Closing Date, (i) assume all liabilities and obligations of
Seller under the Purchased Contracts, to the extent Assumed Liabilities, and
(ii) satisfy and perform all of the liabilities and obligations related to each
of the Purchased Contracts when the same are due thereunder.

 

30

--------------------------------------------------------------------------------



 

(d)                                 If this Agreement and the sale of the
Purchased Assets to Purchaser on the terms and conditions hereof are determined
to be the “highest or otherwise best offer” in accordance with the Bidding
Procedures Order, Purchaser and Seller agree to use commercially reasonable
efforts to cause the Bankruptcy Court to enter the Approval Order with such
changes or modifications as may be requested by Purchaser or Seller that are
consented to in writing by the other party, with such consent not to be
unreasonably withheld, conditioned or delayed.

 

(e)                                  Seller covenants and agrees that if the
Approval Order is entered, the terms of any plan submitted by Seller to the
Bankruptcy Court for confirmation will not conflict with, supersede, abrogate,
nullify, modify or restrict the terms of this Agreement and the rights of
Purchaser hereunder, or in any way prevent or interfere with the consummation or
performance of the Transactions including any transaction that is contemplated
by or approved pursuant to the Approval Order.

 

(f)                                   If the Approval Order or any other orders
of the Bankruptcy Court relating to this Agreement are appealed or petition for
certiorari or motion for rehearing or reargument is filed with respect thereto,
Seller agrees to take all action as may be commercially reasonable and
appropriate to defend against such appeal, petition or motion and Purchaser
agrees to cooperate in such efforts and each Party agrees to use its
commercially reasonable efforts to obtain an expedited resolution of such
appeal; provided, that the absence of an appeal of the Approval Order will not
be a condition to any Party’s obligation to consummate the Transactions at the
Closing.

 

(g)                                  For the avoidance of doubt, nothing in this
Agreement will restrict Seller or its Affiliates from selling, disposing of or
otherwise transferring any Excluded Assets or from settling, delegating or
otherwise transferring any Excluded Liabilities, or from entering into
discussions or agreements with respect to the foregoing.

 

7.3                               Additional Bankruptcy Matters.

 

(a)                                 From and after the date of this Agreement
and until the Closing Date (or any earlier date from and after any deadline for
other potential purchasers to submit bids for the Purchased Assets if this
Agreement is determined not to be the “highest or otherwise best offer” in
accordance with the Bidding Procedures Order), to the extent reasonably
practicable, Seller will deliver to Purchaser drafts of any and all material
pleadings, motions, notices, statements, applications, schedules, reports and
other papers to be filed or submitted by Seller in connection with this
Agreement for Purchaser’s prior review.  Seller will make reasonable efforts to
consult and cooperate with Purchaser regarding (i) any such pleadings, motions,
notices, statements, applications, schedules, reports or other papers, (ii) any
discovery taken in connection with the motions seeking approval of the Bidding
Procedures Order or Approval Order (including, without limitation, any
depositions) and (iii) any hearing relating to the Bidding Procedures Order or
Approval Order, including, without limitation, the submission of any evidence,
including witnesses testimony, in connection with such hearing.

 

(b)                                 Seller acknowledges and agrees, and the
Approval Order will provide that, on the Closing Date and concurrently with the
Closing, all then existing or thereafter arising obligations, liabilities and
Lien on, against or created by Seller or its bankruptcy estate, shall be

 

31

--------------------------------------------------------------------------------



 

fully released from and with respect to the Purchased Assets, which will be
transferred to Purchaser free and clear of all obligations, liabilities and
Liens except for Assumed Liabilities and Permitted Exceptions.

 

VIII.                     COVENANTS

 

8.1                               Access to Information.  From the Effective
Date through the Closing Date, Purchaser will be entitled, through its
Representatives, to make such investigation of the Purchased Assets and the
Assumed Liabilities as it reasonably requests.  Any such investigation and
examination will be conducted upon reasonable advance notice, will occur only
during normal business hours and will be subject to restrictions under
applicable Law.  Seller will, and will direct its respective Representatives to,
cooperate with Purchaser and Purchaser’s Representatives in connection with such
investigation and examination, and Purchaser will and will direct its
Representatives to cooperate with Seller and its Representatives. 
Notwithstanding anything herein to the contrary, no such investigation or
examination will be permitted to the extent that it would require Seller to
disclose information that would cause material competitive harm to Seller or
would violate attorney-client privilege.  No investigation by Purchaser will
affect or be deemed to modify any of the representations, warranties, covenants
or agreements of Seller contained in this Agreement. Purchaser shall upon
reasonable notice to, and with the prior written consent of, Seller be permitted
to contact vendors, suppliers, licensors and licensees. Seller or its
Representatives shall be entitled to be present at any such meetings.

 

8.2                               Actions Pending the Closing.  Except (a) as
required by applicable Law or by order of the Bankruptcy Court, (b) as otherwise
expressly contemplated by this Agreement, or (c) with the prior written consent
of Purchaser, during the period from the Effective Date to and through the
Closing Date, Seller will (taking into account the commencement of the
Bankruptcy Cases, the anticipated sale, liquidation and shut-down of operations
of Seller other than the Business and other changes, facts and circumstances
that customarily result from the events leading up to and following the
commencement of bankruptcy proceedings): (i) maintain the Purchased Assets in
their current condition, ordinary wear and tear excepted (and excluding sales of
inventory in the Ordinary Course of Business); (ii) not materially amend,
modify, terminate, let lapse (other than the expiration of a contract pursuant
to its terms) or waive any rights under, or create any Lien with respect to, any
of the Purchased Contracts; (iii) use commercially reasonable efforts to defend
and protect the Purchased Assets from deterioration; (iv) comply in all material
respects with applicable Laws with respect to the Purchased Assets; and (v) not
enter into any agreement or commitment to take any action prohibited by this
Section 8.2.

 

8.3                               Consents.  Seller and Purchaser will use their
commercially reasonable efforts to obtain at the earliest practicable date all
consents and approvals contemplated by this Agreement, including the consents
and approvals referred to in Section 5.3 and the Necessary Consents; provided,
however, that neither Seller nor Purchaser (other than with respect to Assumed
Cure Costs) will be obligated to pay any consideration therefor to any third
party from whom consent or approval is requested or to initiate any litigation
or proceedings to obtain any such consent or approval.  For the avoidance of
doubt, the Parties acknowledge and agree that obtaining any such authorizations,
consents and approvals, giving such notices and making such filings shall not
be  a condition of Closing.

 

32

--------------------------------------------------------------------------------



 

8.4                               Reasonable Best Efforts; Consents to
Assignment.

 

(a)                                 Upon the terms and subject to the conditions
of this Agreement, each of the Parties will use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws to
consummate and make effective the Transactions as promptly as practicable,
including the prompt preparation and filing of all forms, registrations and
notices required to be filed to consummate the Transactions and the taking of
such commercially reasonable actions as are necessary to obtain any requisite
approvals, consents, orders, exemptions or waivers by any Governmental Body or
any other Person.  Each Party will promptly consult with the others with respect
to, provide any necessary information with respect to, and provide the other
Party (or its counsel) copies of, all filings made by such party with any
Governmental Body or any other Person or any other information supplied by such
Party to a Governmental Body or any other Person in connection with this
Agreement and the Transactions.

 

(b)                                 Each Party will promptly inform the others
of any communication from any Governmental Body regarding any of the
Transactions and promptly provide the others with copies of all related
correspondence or filings.  If any Party or Affiliate thereof receives a request
for additional information or documentary material from any such Governmental
Body with respect to the Transactions, then such Party will endeavor in good
faith to make, or cause to be made, as soon as reasonably practicable and after
consultation with the other Party, an appropriate response in compliance with
such request.  Each Party will provide any necessary information and reasonable
assistance as the others may request in connection with its preparation of any
additional necessary filings or submissions to any Governmental Body.

 

(c)                                  Neither Seller nor Purchaser will
independently participate in any meeting with any Governmental Body (other than
the Bankruptcy Court or the Office of the United States Trustee) in respect of
any findings or inquiry in connection with the transactions contemplated by this
Agreement and the other Transaction Agreements without giving, in the case of
Seller, Purchaser, and in the case of Purchaser, Seller, prior notice of the
meeting and, to the extent reasonably practicable and not prohibited by the
applicable Governmental Body, the opportunity to attend and/or participate in
such meeting.

 

(d)                                 Each Party will use its reasonable best
efforts to resolve objections, if any, as may be asserted by any Governmental
Body with respect to the Transactions.

 

8.5                               Publicity.  With the exception of press
releases issued by Seller and Purchaser on the Effective Date and the Closing
Date in forms mutually agreeable to Seller and Purchaser, Purchaser and Seller
will not issue any press release or public announcement concerning this
Agreement or the Transactions without obtaining the prior written approval of
the other Party, which approval may not be unreasonably withheld, conditioned or
delayed, except that such consent shall not be required if disclosure is
otherwise required by applicable Law or by the Bankruptcy Court; provided,
however, that Purchaser or Seller, as applicable, will use its or their
commercially reasonable efforts consistent with such applicable Law or
Bankruptcy Court requirement to consult with the other Party with respect to the
text of any such required disclosure.

 

33

--------------------------------------------------------------------------------



 

8.6                               Confidentiality.  Purchaser acknowledges that
Confidential Information (as defined in the Confidentiality Agreement) has been,
and in the future will be, provided to it in connection with this Agreement,
including under Section 8.1, and is subject to the terms of the confidentiality
agreement dated February 16, 2018 between FTD Companies, Inc., a Delaware
corporation and Purchaser (the “Confidentiality Agreement”), the terms of which
are incorporated herein by reference.  Purchaser acknowledges and understands
that this Agreement and related documents may be publicly filed in the
Bankruptcy Court and further made available by Seller to prospective bidders or
contract counterparties and that, such disclosure will not be deemed to violate
any confidentiality obligations owing to Purchaser, whether pursuant to this
Agreement, the Confidentiality Agreement or otherwise.  Seller acknowledges that
from and after the Closing, all non-public information relating to the Purchased
Assets and the Assumed Liabilities will be valuable and proprietary to Purchaser
and its Affiliates.  Seller agrees that, from and after the Closing, Seller will
not disclose to any Person any information relating to Purchaser and its
Affiliates, the Purchased Assets or the Assumed Liabilities, except as required
by Law or as otherwise becomes available in the public domain other than through
any action by Seller in violation of its obligations under this Section 8.6. 
Seller acknowledges and agrees that the remedies at law for any breach or
threatened breach of this Section 8.6 by Seller are inadequate to protect
Purchaser and its Affiliates and that the damages resulting from any such breach
are not readily susceptible to being measured in monetary terms.  Accordingly,
without prejudice to any other rights or remedies otherwise available to
Purchaser or its Affiliates, each Party acknowledges and agrees that upon any
breach or threatened breach by Seller of the terms and conditions of this
Section 8.6, Purchaser and its Affiliates, as applicable will be entitled to
injunctive relief and to seek an order restraining any threatened or future
breach from any court of competent jurisdiction without proof of actual damages
or posting of any bond in connection with any such remedy.  The provisions of
this Section 8.6 will survive the Closing.

 

8.7                               Access Agreements.  Prior to the Closing,
Seller and Purchaser will negotiate mutually acceptable terms of an agreement
providing Seller with access, for a period of at least 12 months following the
Closing Date, to Purchaser’s personnel, including the Transferred Employees,
information technology systems, including email, third party service providers
and books and records, and use of office space and office support for employees
of Seller, as is reasonably necessary or appropriate in connection with the
administration of the Bankruptcy Case and to permit Seller to wind-down and
liquidate Seller’s Bankruptcy estates following the Closing.

 

8.8                               Employee Matters.

 

(a)                                 Seller may, from time to time prior to the
Closing Date, update the list of Business Employees on Schedule 1.1(a) to
reflect employment terminations and new hires.  Prior to the Closing Date,
Purchaser will, or will cause one of its Affiliates to, offer employment to
substantially all, and no fewer than two-thirds, of the Business Employees, such
employment to commence immediately following the Closing contingent upon such
employee’s completion of Purchaser’s standard employment documents.  Seller and
its Affiliates will cooperate with and use their commercially reasonable efforts
to assist Purchaser and its Affiliates in their efforts to secure the
satisfactory transition of Business Employees to Purchaser and will release each
Transferred Employee from all employment agreements, non-competition agreements
and similar agreements with Seller, effective upon the Closing.  Without
limiting the generality of the

 

34

--------------------------------------------------------------------------------



 

foregoing, Seller and its Affiliates will provide all relevant information in
their possession necessary to the hiring and transfer of the Transferred
Employees, including all relevant payroll, compensation, benefits participation
and withholding tax information with respect to the Transferred Employees;
provided, that Purchaser shall not have access to personnel records of Seller
the disclosure of which is prohibited by applicable Law.  Business Employees who
accept offers of employment from Purchaser or an Affiliate of Purchaser are
referred to as “Transferred Employees”.  Seller and its Affiliates will
terminate the employment of all Business Employees who agree to become
Transferred Employees, effective immediately prior to the Closing, provided,
however, that the Parties intend and will take commercially reasonable steps to
ensure that the Transferred Employees have continuous employment through the
Closing.  Purchaser agrees to provide credit to the Transferred Employees for
all periods of service with Seller and their Affiliates upon commencing their
employment with Purchaser for purposes of eligibility for and calculation of
vacation, sick leave, paid time off and participation under any benefit plans
maintained by Purchaser.  For a 12-month period following the Closing, Purchaser
will provide each Transferred Employee with (i) a base salary or standard hourly
wage rate and bonus opportunities that are no less favorable to the Transferred
Employees than that provided by Seller at the time of the Closing; and
(ii) employee benefits (excluding equity and equity-linked compensation) that
are no less favorable to Transferred Employees than under Seller’s Benefit Plans
in effect at the time of the Closing.

 

(b)                                 No fewer than three Business Days prior to
the Closing, Purchaser will deliver to Seller a list of the Business Employees
who will not be offered employment by Purchaser, or who have not, and Purchaser
believes are not reasonably likely to, accept offers of employment from
Purchaser (the “Non-Transferred Employees”).  Sellers and their Affiliates will
terminate the employment of all Non-Transferred Employees, effective immediately
prior to the Closing and will be responsible for the cost of severance,
calculated using Seller’s severance policy, capped at four weeks severance, to
the Non-Transferred Employees up to $20,000 (“Severance Cap”).  Any and all
severance obligations of Seller and its Affiliates to Non-Transferred Employees
above the Severance Cap (the “Excess Severance Amount”) shall be paid by
Purchaser pursuant to Section 3.3.  Within one Business Day prior to Closing,
Seller will deliver to Purchaser the total severance amount for the
Non-Transferred Employees, detailing the Excess Severance Amount payable by
Purchaser.

 

(c)                                  Purchaser’s employment of the Transferred
Employees will be “at will” and may be terminated by Purchaser and/or any of its
Affiliates at any time for any reason; provided, however, that for the 12-month
period following the Closing, in the event that the employment of any
Transferred Employee is involuntarily terminated by Purchaser, Purchaser will
offer to such Transferred Employee separation pay pursuant to Purchaser’s
severance plan and any such terminated Transferred Employee shall receive credit
under such plan for all periods of service with Seller and its Affiliates. 
Nothing in this Agreement will create any third-party rights in any Transferred
Employees or any current or former employees or other service providers of
Seller or any Seller Affiliate (or any beneficiaries or dependents of the
foregoing) or in any other person.  Nothing contained herein shall constitute an
amendment to any Benefit Plan.

 

(d)                                 The Seller shall be responsible for any
notices required to be given under and shall otherwise comply with all
Liabilities arising under the WARN Act relating to any acts

 

35

--------------------------------------------------------------------------------



 

or omissions on or prior to the Closing, including as a result of the
transactions contemplated by this Agreement; provided, however, that in the
event that Purchaser decides not to hire a sufficient number of Business
Employees such that it would trigger a “plant closing” or “mass layoff” within
the meaning of the WARN Act, Purchaser shall provide notice of its decision to
Seller in sufficient time for the Seller to comply with the WARN Act’s notice
requirements prior to the Closing Date.  If Purchaser does not provide
sufficient time for Seller to so comply, Purchaser agrees to indemnify Seller
against and agrees to hold each of them harmless from any and all losses
incurred or suffered by Seller with respect to WARN Act Liabilities arising
solely as a result thereof.  Subject to the foregoing and Section 5.9(c),
Purchaser shall be responsible for any notices required to be given under and
shall otherwise comply with all Liabilities arising under the WARN Act relating
to any acts or omissions after the Closing.

 

8.9                               No Successor Liability.  The parties intend
that upon the Closing, Purchaser and its Affiliates shall not and shall not be
deemed to: (a) be a successor (or other such similarly situated party), or
otherwise be deemed a successor, to Seller, including, a “successor employer”
for the purposes of the Internal Revenue Code of 1986, the Employee Retirement
Income Security Act of 1974, or other applicable laws; (b) except as set forth
herein, have any responsibility or liability for any obligations of Seller, or
any affiliate of Seller based on any theory of successor or similar theories of
liability; (c) have, de facto or otherwise, merged with or into any of Seller;
(d) be an alter ego or a mere continuation or substantial continuation of any of
Seller (and there is no continuity of enterprise between Purchaser and Seller),
including, within the meaning of any foreign, federal, state or local revenue,
pension, ERISA, tax, labor, employment, environmental, or other law, rule or
regulation (including filing requirements under any such laws, rules or
regulations), or under any products liability law or doctrine with respect to
Seller’s liability under such law, rule or regulation or doctrine; or (e) be
holding itself out to the public as a continuation of Seller or its estate.

 

8.10                        Software System.  With respect to the Software
System, as of the later of the Closing Date and the closing of the acquisition
of the Legacy Business by Legacy Business Owner and the Personal Creations
Business by the Personal Creations Owner, Purchaser, Legacy Business Owner and
Personal Creations Business Owner shall be joint owners of the Software System.
As of the Closing Date, Purchaser’s rights, obligations and covenants with
respect to the Software System with be subject to the Mutual PQUAD Covenant
Agreement and such additional covenants to be agreed upon by Purchaser and
Legacy Business Owner; provided, that Seller will assign its rights and
obligations under the Mutual PQUAD Covenant Agreement to the Personal Creations
Business Owner as soon as practicable following the later of the Closing Date
and the closing of the acquisition of the Personal Creations Business by the
Personal Creations Business Owner.  Prior to the Closing, Purchaser will
negotiate in good faith with the Legacy Business Owner towards a mutually
acceptable agreement with respect to the Software System containing rights,
obligations and covenants which are substantially similar to the Mutual PQUAD
Covenant Agreement.

 

8.11                        Transition Services.  After the Closing, Purchaser
will and will cause its Affiliates, and Seller will and will cause its
Affiliates,  to provide certain transition services to Seller, Sellers’
Affiliates, the Legacy Business Owner, or the Personal Creations Business Owner,
or Purchaser or Purchaser’s Affiliates, as applicable, such transition services
to be agreed to between Seller, Sellers’ Affiliates, the Legacy Business Owner,
the Personal Creations

 

36

--------------------------------------------------------------------------------



 

Business Owner, Purchaser and Purchaser’s Affiliates, as the case may be.  The
parties will negotiate in good faith, prior to the Closing, a definitive
transition services agreement reflecting such terms, with the definitive
agreement to be in a form (i) customary for transaction of this type
contemplated by this Agreement and (ii) reasonably acceptable to the Sellers,
Seller’s Affiliates, the Legacy Business Owner, the Personal Creations Business
Owner, Purchaser, and Purchaser’s Affiliates in their respective reasonable
discretion.

 

8.12                        Continued Support.  From the Effective Date until a
reasonable time period after Closing, Seller will, and will cause its Affiliates
and agents to, cooperate in good faith with Purchaser to assign and transfer to
Purchaser all Purchased Contracts and other agreements or service arrangements
that, in Purchaser’s reasonable discretion, are needed to operate the Business
in the ordinary course of business on the Closing Date and thereafter.

 

8.13                        Bulk Transfer Laws.  Purchaser acknowledges that
Seller will not comply with the provisions of any bulk transfer Laws of any
jurisdiction in connection with the Transactions, and hereby waives all claims
related to the non-compliance therewith.  The Parties intend that pursuant to
Section 363(f) of the Bankruptcy Code, the transfer of the Purchased Assets
shall be free and clear of any Liens in the Purchased Assets, including any
Liens arising out of the bulk transfer Laws.

 

8.14                        Seller Names.  Purchaser acknowledges that the
Seller Names are and shall remain the property of Seller and its Affiliates and
that nothing in this Agreement will be deemed to transfer to Purchaser or any of
its Affiliates any right, title or interest in, or license to, the Seller Names.

 

IX.                              CONDITIONS TO CLOSING

 

9.1                               Conditions Precedent to Obligations of
Purchaser.  The obligation of Purchaser to consummate the Transactions is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):

 

(a)                                 each of the representations and warranties
of Seller contained in this Agreement (disregarding all “materiality” or “Seller
Material Adverse Effect” qualifications set forth therein) shall be true and
correct as of the Closing, as if made on the Closing Date (except for any such
representations and warranties that are made as of a specific date, which
representations and warranties shall have been true and correct as of such
specific date), except where the failure of the representations and warranties
to be true and correct, individually or in the aggregate, has not had and would
not reasonably be expected to have a Seller Material Adverse Effect, and
Purchaser shall have received a certificate signed by an authorized officer of
Seller on behalf of Seller, dated the Closing Date, to the foregoing effect;

 

(b)                                 Seller shall have performed and complied in
all material respects with all obligations and agreements required in this
Agreement to be performed or complied with by them prior to or on the Closing
Date, and Purchaser shall have received a certificate signed by an authorized
officer of Seller on behalf of Seller, dated the Closing Date, to the forgoing
effect; and

 

37

--------------------------------------------------------------------------------



 

(c)                                  Seller shall have delivered, or caused to
be delivered, to Purchaser all of the items set forth in Section 4.2.

 

9.2                               Conditions Precedent to Obligations of
Seller.  The obligations of Seller to consummate the Transactions are subject to
the fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by Seller in whole or in part to
the extent permitted by applicable Law):

 

(a)                                 each of the representations and warranties
of Purchaser contained in this Agreement (disregarding any and all “materiality”
or “Purchaser Material Adverse Effect” qualifications set forth therein) shall
be true and correct as of the Closing, as if made on the Closing Date (except
for any such representations and warranties that are made as of a specific date,
which representations and warranties shall have been true and correct as of such
specific date), except where the failure of the representations and warranties
to be true and correct, individually or in the aggregate, has not had and would
not reasonably be expected to have a Purchaser Material Adverse Effect, and
Seller shall have received a certificate signed by an authorized officer of
Purchaser on behalf of Purchaser, dated the Closing Date, to the foregoing
effect;

 

(b)                                 Purchaser shall have performed and complied
in all material respects with all obligations and agreements required in this
Agreement to be performed or complied with by Purchaser prior to or on the
Closing Date, and Seller shall have received a certificate signed by an
authorized officer of Purchaser on behalf of Purchaser, dated the Closing Date,
to the foregoing effect; and

 

(c)                                  Purchaser shall have delivered to Seller
all of the items set forth in Section 4.3.

 

9.3                               Conditions Precedent to Obligations of
Purchaser and Seller.  The respective obligations of Purchaser and Seller to
consummate the Transactions are subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by Purchaser and Seller in whole or in part to the extent permitted by
applicable Law):

 

(a)                                 there shall not be in effect any Order by a
Governmental Body restraining, enjoining or otherwise prohibiting the
consummation of the Transactions; and

 

(b)                                 the Bankruptcy Court shall have entered the
Approval Order and the Approval Order shall not be subject to a stay or have
been vacated or revoked.

 

9.4                               Frustration of Closing Conditions.  No Party
may rely on the failure of any condition set forth in Sections 9.1, 9.2 or 9.3,
as the case may be, if such failure was caused by such Party’s breach of any
provision of this Agreement.

 

X.                                   TAXES

 

10.1                        Transfer Taxes.  All documentary, stamp, transfer,
motor vehicle registration, sales, use, value added, excise and other similar
non-income Taxes and all filing and recording fees (and any penalties and
interest associated with such Taxes and fees) arising from or relating

 

38

--------------------------------------------------------------------------------



 

to the consummation of the Transactions (collectively, “Transfer Taxes”) will be
borne by Purchaser, regardless of the Party on whom liability is imposed under
the provisions of the Laws relating to such Transfer Taxes.  Seller and
Purchaser will consult and cooperate in timely preparing and making all filings,
Tax Returns, reports and forms as may be required to comply with the provisions
of the Laws relating to such Transfer Taxes and will cooperate and otherwise
take commercially reasonable efforts to obtain any available refunds for or
exemptions from such Transfer Taxes, including preparing exemption certificates
and other instruments as are applicable to claim available exemptions from the
payment of Transfer Taxes under applicable Law and executing and delivering such
affidavits and forms as are reasonably requested by the other Party.

 

10.2                        Purchase Price Allocation.

 

(a)                                 As promptly as practicable after the Closing
Date, but no later than 30 days thereafter, Purchaser will prepare and deliver
to Seller an allocation schedule setting forth the amounts to be allocated among
Seller and among the Purchased Assets of Seller, pursuant to (and to the extent
necessary to comply with) Section 1060 of the Code and the applicable
regulations promulgated thereunder (or, if applicable, any similar provision
under state, local or foreign Law or regulation) (the “Proposed Allocation
Statement”).  Seller will have 20 Business Days following delivery of the
Proposed Allocation Statement during which to notify Purchaser in writing (an
“Allocation Notice of Objection”) of any objections to the Proposed Allocation
Statement, setting forth in reasonable detail the basis of its objections.  If
Seller fails to deliver an Allocation Notice of Objection in accordance with
this Section 10.2(a), the Proposed Allocation Statement will be conclusive and
binding on all Parties and will become the “Final Allocation Statement.”  If
Seller submits an Allocation Notice of Objection, then for 20 Business Days
after the date Purchaser receives the Allocation Notice of Objection, Purchaser
and Seller will use their commercially reasonable efforts to agree on the
allocations.  Failing such agreement within 20 Business Days of such notice, the
unresolved allocations will be submitted to an independent,
internationally-recognized accounting firm mutually agreeable to Purchaser and
Seller, which firm will be instructed to determine its best estimate of the
allocation schedule based on its determination of the unresolved allocations and
provide a written description of the basis for its determination within 45
Business Days after submission, such written determination to be final, binding
and conclusive.  The fees and expenses of such accounting firm will be
apportioned among Seller and Purchaser equally.  For the avoidance of doubt, in
administering any Legal Proceeding, the Bankruptcy Court shall not be required
to apply the Final Allocation Statement in determining the manner in which the
Purchase Price should be allocated as between Seller and its respective estates.

 

(b)                                 Seller and Purchaser and their respective
Affiliates will report, act, and file Tax Returns (including, but not limited to
IRS Form 8594) in all respects and for all purposes consistent with the Final
Allocation Statement.  Neither Seller nor Purchaser will take any position
(whether in audits, Tax Returns, or otherwise) that is inconsistent with the
Final Allocation Statement unless required to do so by applicable Law.

 

10.3                        Cooperation and Audits.  Purchaser, Seller and their
respective Affiliates will cooperate fully with each other regarding Tax matters
and will make available to the other as reasonably requested all information,
records and documents relating to Taxes governed by this

 

39

--------------------------------------------------------------------------------



 

Agreement until the expiration of the applicable statute of limitations or
extension thereof or the conclusion of all audits, appeals or litigation with
respect to such Taxes.

 

XI.                              GENERAL GOVERNING PROVISIONS

 

11.1                        No Survival of Representations and Warranties.  The
Parties agree that the representations and warranties contained in this
Agreement will not survive the Closing hereunder, and none of the Parties will
have any Liability to each other after the Closing for any breach thereof.  The
Parties agree that the covenants contained in this Agreement to be performed at
or after the Closing will survive the Closing hereunder until the expiration of
the applicable statute of limitations or for such shorter period explicitly
specified therein, and each Party will be liable to the other after the Closing
for any breach thereof.

 

11.2                        Expenses.  Except as otherwise expressly provided in
this Agreement, whether or not the Transactions are consummated, each of Seller,
on the one hand, and Purchaser, on the other hand, will bear its own expenses
incurred in connection with the negotiation and execution of this Agreement and
each other agreement, document and instrument contemplated by this Agreement and
the consummation of the Transactions and all proceedings incident thereto.

 

11.3                        Injunctive Relief.

 

(a)                                 The Parties agree that irreparable damages
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and that damages at law may be an inadequate remedy for the breach of any of the
covenants, promises and agreements contained in this Agreement, and,
accordingly, any Party will be entitled to injunctive relief to prevent any such
breach, and to specifically enforce specifically the terms and provisions of
this Agreement, including without limitation specific performance of such
covenants, promises or agreements or an Order enjoining a Party from any
threatened, or from the continuation of any actual, breach of the covenants,
promises or agreements contained in this Agreement.  The rights set forth in
this Section 11.3 will be in addition to any other rights which a Party may have
at law or in equity pursuant to this Agreement.

 

(b)                                 The Parties hereby agree not to raise any
objections to the availability of the equitable remedy of specific performance
to prevent or restrain breaches of this Agreement by Purchaser or Seller, as
applicable, and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the respective covenants and obligations of Purchaser or
Seller, as applicable, under this Agreement all in accordance with the terms of
this Section 11.3

 

11.4                        Submission to Jurisdiction; Consent to Service of
Process.

 

(a)                                 Without limiting any Party’s right to appeal
any Order of the Bankruptcy Court, (i) the Bankruptcy Court will retain
exclusive jurisdiction to enforce the terms of this Agreement and to decide any
claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the Transactions, and (ii) any
and all proceedings related to the foregoing will be filed and maintained only
in the Bankruptcy Court, and the Parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy

 

40

--------------------------------------------------------------------------------



 

Court for such purposes and will receive notices at such locations as indicated
in Section 11.8; provided, however, that if the Bankruptcy Cases have been
closed pursuant to Section 350 of the Bankruptcy Code, the Parties agree to
unconditionally and irrevocably submit to the exclusive jurisdiction of the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or in the event (but only in the event) that such court does
not have subject matter jurisdiction over such Action in the United States
District Court for the District of Delaware) and any appellate court from any
thereof, for the resolution of any such claim or dispute.  The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the Parties agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

 

(b)                                 Each of the Parties hereby consents to
process being served by any other Party in any suit, action or proceeding by
delivery of a copy thereof in accordance with the provisions of Section 11.8;
provided, however, that such service will not be effective until the actual
receipt thereof by the Party being served.

 

11.5                        Waiver of Right to Trial by Jury.  Each Party to
this Agreement waives any right to trial by jury in any action, matter or
proceeding regarding this Agreement or any provision hereof.

 

11.6                        Entire Agreement; Amendments and Waivers.  This
Agreement represents the entire understanding and agreement between the Parties
with respect to the subject matter hereof and supersedes all prior discussions
and agreements between the Parties with respect to the subject matter hereof. 
This Agreement can be amended, supplemented or changed, and any provision hereof
can be waived, only by written instrument making specific reference to this
Agreement signed by the Party against whom enforcement of any such amendment,
supplement, modification or waiver is sought.  No action taken pursuant to this
Agreement, including any investigation by or on behalf of any Party, will be
deemed to constitute a waiver by the Party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.  The
waiver by any Party of a breach of any provision of this Agreement will not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
will operate as a waiver thereof, nor will any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
Law.

 

11.7                        Governing Law.  This Agreement will be governed by
and construed in accordance with federal bankruptcy Law, to the extent
applicable, other federal Law, where applicable, and, where state Law is
implicated, the Laws of the State of Delaware applicable to contracts made and
performed in such State.

 

11.8                        Notices.  All notices and other communications under
this Agreement will be in writing and will be deemed given (i) when delivered
personally by hand, (ii) when sent by email (with written confirmation of
transmission) or (iii) one Business Day following the day sent by

 

41

--------------------------------------------------------------------------------



 

overnight courier (with written confirmation of receipt), in each case at the
following addresses and email addresses (or to such other address or email
address as a Party may have specified by notice given to the other Party
pursuant to this provision):

 

If to Seller, to:

 

c/o FTD Companies, Inc.
3113 Woodcreek Rd.
Downers Grove, IL 60515
Attention: Scott Levin

Email:            XXXXXXXXXX

 

With a copy (which will not constitute notice) to:

 

Jones Day
77 W. Wacker Dr. Suite 3500
Chicago, IL 60601
Attention:                 Ismail H. Alsheik
Email:                                    ialsheik@jonesday.com

 

And a copy (which will not constitute notice) to:

 

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

Attention:  Heather Lennox

Email:  hlennox@jonesday.com

 

If to Purchaser, to:

 

Farids & Co. LLC
980 Hammond Drive, Suite 1000

Atlanta, Georgia 30028
Attention: Thomas A. Simpson
Email:            XXXXXXXXXX

 

With copies (which will not constitute notice) to:

 

DLA Piper LLP (US)

444 West Lake Street, Suite 900

Chicago, IL 60606

Attention:                                         Richard A. Chesley
Email:            Richard.Chesley@dlapiper.com

 

11.9                        Severability.  If any term or other provision of
this Agreement is invalid, illegal, or incapable of being enforced by any Law or
public policy, all other terms or provisions of this

 

42

--------------------------------------------------------------------------------



 

Agreement will nevertheless remain in full force and effect so long as the
economic or legal substance of the Transactions is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the Parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the Transactions are consummated as originally contemplated to the greatest
extent possible.

 

11.10                 Assignment.  This Agreement will be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.  Nothing in this Agreement will create or be deemed to create any third
party beneficiary rights in any Person or entity not a party to this Agreement. 
No assignment of this Agreement or of any rights or obligations hereunder may be
made by either Seller or Purchaser (by operation of law or otherwise) without
the prior written consent of the other Party and any attempted assignment
without the required consents will be void; provided, however, that
(a) Purchaser may assign some or all of its rights or delegate some or all of
its obligations hereunder to one or more Affiliates and (b) Seller may assign
some or all of its rights or delegate some or all of its obligations hereunder
to successor entities (including any liquidating trust) pursuant to a Chapter 11
plan confirmed by the Bankruptcy Court, in the case of each clause (a) and
(b) without any other Party’s consent.  No assignment of any obligations
hereunder will relieve the Parties of any such obligations.  Upon any such
permitted assignment, the references in this Agreement to Seller or Purchaser
will also apply to any such assignee unless the context otherwise requires.

 

11.11                 Non-Recourse.  No past, present or future director,
officer, employee, incorporator, member, partner, equityholder, manager, agent,
attorney, Representative or Affiliate of the Parties or any of their Affiliates
will have any Liability for any obligations or Liabilities of Seller or
Purchaser, as applicable, under this Agreement or any agreement entered into in
connection herewith of or for any claim based on, in respect of, or by reason
of, the transactions contemplated hereby and thereby.  Any claim or cause of
action based upon, arising out of, or related to this Agreement or any
agreement, document or instrument contemplated hereby may only be brought
against Persons that are expressly named as Parties or thereto, and then only
with respect to the specific obligations set forth herein or therein.  Other
than the Parties, no other party will have any Liability or obligation for any
of the representations, warranties, covenants, agreements, obligations or
Liabilities of any Party under this Agreement or the agreements, documents or
instruments contemplated hereby or of or for any Legal Proceeding based on, in
respect of, or by reason of, Transactions (including the breach, termination or
failure to consummate such transactions), in each case whether based on
contract, tort, fraud, strict liability, other Laws or otherwise and whether by
piercing the corporate veil, by a claim by or on behalf of a Party or another
Person or otherwise.  In no event will any Person be liable to another Person
for any remote, speculative or punitive damages with respect to the
Transactions.

 

11.12                 Counterparts.  This Agreement may be executed in
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

[Signature page follows]

 

43

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the Effective Date.

 

 

 

PURCHASER:

 

 

 

FARIDS & CO. LLC

 

 

 

 

 

 

 

By:

/s/ Tariq Farid

 

 

Name:

Tariq Farid

 

 

Title:

Chief Executive Officer & Manager

 

--------------------------------------------------------------------------------



 

 

SELLER:

 

 

 

PROVIDE COMMERCE LLC

 

 

 

 

 

 

 

By:

/s/ Scott Levin

 

 

Name:

Scott Levin

 

 

Title:

President and CEO

 

--------------------------------------------------------------------------------